[PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                 FILED
                  ________________________     U.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                                                     October 20, 2005
                         No. 03-14400             THOMAS K. KAHN
                   ________________________              CLERK

               D. C. Docket No. 99-06153-CR-KMM



UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                             versus


FABIO OCHOA-VASQUEZ,
a.k.a. Julio,
a.k.a. Pepe,


                                                   Defendant-Appellant.



                   ________________________

                         No. 04-10718
                   ________________________

                D. C. Docket No. 99-00196-CR-PAS
UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                            versus


JUAN NICHOLAS BERGONZOLI,

                                                                                    Defendant,

FABIO OCHOA-VASQUEZ,

                                                                 Interested Party-Appellant.

                               ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________
                                  (October 20, 2005)

Before BARKETT and HULL, Circuit Judges, and EDENFIELD*, District Judge.

EDENFIELD, District Judge:

       This opinion consolidates and decides the appeals of Fabio Ochoa-Vasquez

(“Ochoa”) in U.S. v. Ochoa-Vasquez, Case Number 03-14400, in which Ochoa is a

criminal defendant, and U.S. v. Bergonzoli, Case Number 04-10718, in which Ochoa



*
  Honorable B. Avant Edenfield, United States District Judge for the Southern District of Georgia,
sitting by designation.

                                                2
is an intervenor. In Ochoa-Vasquez, Ochoa appeals his conviction and sentence for

drug trafficking violations, two orders denying him access to judicial proceedings and

records, and the use of a secret docketing system. In Bergonzoli, Ochoa appeals the

district court’s striking of his motion to unseal court proceedings and records, and its

refusal to disqualify defendant Nicolás Bergonzoli’s counsel, Joaquin Perez, prior to

that ruling.

                                I. BACKGROUND

      In the 1980s Ochoa was a high-ranking member of the Medellín drug cartel

based out of Medellín, Colombia. However, pursuant to a leniency program, he

surrendered to Colombian authorities in the early 1990s, served six years in a

Colombian prison, and was released in 1997. Two years later the United States

indicted Ochoa for his part in a post-1997 narcotics operation involving trafficker

Alejandro Bernal.

      The United States Drug Enforcement Agency (DEA) targeted Bernal in

“Operation Millennium,” a large drug-trafficking investigation conducted jointly with

Colombian law enforcement agencies in 1999-2000. Operation Millennium agents

acquired audio surveillance tapes from a wiretap of Bernal’s Bogotá office revealing

his coordination of drug-trafficking operations and the participation of various other

defendants. The tapes reveal Ochoa’s involvement. Accordingly, Colombian

                                           3
authorities arrested Ochoa based on a U.S. warrant in October 1999, and he was

extradited to this country in 2001.

       At trial, the government presented substantial evidence of Ochoa’s guilt,

including the testimony of Ochoa’s co-conspirators, Bernal and Hector Londoño.

They testified that Ochoa entered the conspiracy by assuming a narcotics-related debt

that Bernal owed to another drug trafficker, Nicolás Bergonzoli. Following his earlier

incarceration in Colombia, Ochoa was cash-poor and land-rich. He thus paid

Bernal’s debt to Bergonzoli with real estate in exchange for Bernal’s promise to repay

Ochoa with cash from future drug-trafficking operations. To secure his investment,

Ochoa actively advised Bernal and otherwise facilitated Bernal’s trafficking

activities. Based on extensive evidence, the jury convicted Ochoa of conspiracy to

possess with intent to distribute five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and 846, and conspiracy to import five kilograms or more of

cocaine into the U.S., in violation of 21 U.S.C. §§ 952 and 963.

       Ochoa sought to admit evidence at trial about an illegal scheme called the

“Rehabilitation Program of Narcotics Traffickers” (the “Program”).1 The Program

was a scheme in which DEA informant Baruch Vega solicited drug traffickers to



1
 This is a translation of the Spanish name, “Programa de Resocialización de Narcotraficantes,”
allegedly coined by its organizer, Baruch Vega.

                                              4
surrender to the U.S. government by promising to arrange phony cooperation deals.

The traffickers were told that they could join the Program by paying large sums of

money and surrendering drugs to U.S. authorities through phony drug busts. The

confiscated drugs would then be attributed to other traffickers. The Program’s

recruits were told that they would receive credit for their “cooperation,” enabling

them to obtain favorable plea bargains from U.S. prosecutors. It remains unclear

whether any of these promises were ever carried out,2 and the prosecutors in Ochoa’s

case disavow any knowledge of Vega’s scheme prior to Ochoa’s indictment.

       After his arrest, while awaiting extradition from Colombia, Ochoa was solicited

to join the Program for $30 million in cash and “confiscated” narcotics. Several

meetings took place between Ochoa’s brother Jorge, alleged Program participant

Bergonzoli, and Bergonzoli’s attorney, Joaquin Perez. Bergonzoli encouraged Ochoa

to join the Program and spoke openly of his participation in staged drug transactions

and the resulting leniency he received. Ochoa claims that during these meetings he

retained Perez as counsel to assist him in negotiating a deal with U.S. authorities.

However, Ochoa ultimately refused to join the Program, and in February 2000, he


2
 Vega was later indicted for money laundering and obstruction of justice, but the charges were
dismissed. According to the government, Vega maintains that the Program was simply a fabrication
used to induce drug traffickers to surrender. D.E. 1071 at 6. He explained that the “corruption
pitch” was a useful lie because Colombian drug traffickers viewed bribery as a solution to law
enforcement problems. Id.

                                               5
purportedly fired Perez. Meanwhile, Ochoa's family had secretly recorded the

meetings and turned the tapes over to the U.S. Attorney's Office. Ochoa alleges that

the tapes, plus pressure from U.S. Customs, sparked an internal investigation of Vega

and ultimately resulted in the Program's termination.

      Prior to his trial, Ochoa sought to obtain various documents relating to the

participation of Bergonzoli and others in the Program. Apparently, the government

and the co-defendants had agreed to seal many documents as the cases progressed.

Ochoa thus moved to unseal documents relevant to co-defendants in his own case,

including motions, orders, hearing transcripts, and pleadings. He also moved as an

intervenor to unseal documents in a separate criminal case against Bergonzoli. The

district judges in those cases eventually unsealed the majority of the documents

Ochoa sought. However, a few Bergonzoli documents, including plea colloquies,

sentencing memoranda, downward-departure motions, and sentencing hearings, still

remain sealed and are the subject of this appeal.

A. Trial and Issues on Appeal in Ochoa-Vasquez

      Before trial, Ochoa moved to dismiss the indictment, suppress evidence from

all witnesses involved in the Program, and disqualify Perez from representing

Bergonzoli, who Ochoa alleged was a potential witness against him. He claimed

violations of due process in that the Program constituted outrageous government

                                          6
conduct and because his prosecution was a vindictive and retaliatory response to his

blowing the whistle on the Program.

       The district court denied Ochoa’s motions, finding that “Defendant [had] failed

to demonstrate any nexus between Vega’s misconduct and the indictment and

prosecution of Defendant.” It subsequently granted the government’s motion in

limine to prevent him from making reference to the Program at trial. The judge also

granted the government’s motion for an “innominate3 and partially sequestered jury”

because of security concerns.

       Ochoa now appeals his conviction and sentence, arguing that the district court

erroneously:

       (1) allowed the government to constructively amend the indictment or
       materially vary its proof at trial from the allegations in the indictment;

       (2) refused to disqualify Bergonzoli’s attorney;

       (3) denied Ochoa’s pre- and post-trial motions without an evidentiary
       hearing;




3
 The government and district judge described the jury as "innominate," not "anonymous." We have
previously noted that the word “anonymous” may connote a "clandestine, forbidden, and obscure"
jury panel. U.S. v. Carpa, 271 F.3d 962, 963 n.1 (11th Cir. 2001). Thus, where only the jurors’
names, addresses, and places of work are concealed, the courts in this Circuit have used the term
innominate rather than anonymous to avoid the negative connotation. Id.; see also U.S. v. Bowman,
302 F.3d 1228, 1236 n.1 (11th Cir. 2002). However, every other federal appellate court to address
the issue uses the word “anonymous,” so for the sake of consistency, we do so here. District courts
may continue to use the word “innominate” when addressing jurors.

                                                7
       (4) excluded evidence about government witnesses’ participation in the
       Program;4

       (5) empaneled an anonymous jury; denied his request for additional voir
       dire and jury questionnaires; refused to permit an investigation of
       potential juror misconduct; and permitted the prosecution to strike jurors
       in a racially discriminatory manner;

       (6) denied his motion to dismiss for improper venue; and




4
 Ochoa’s theory was that Bernal and Londoño, who testified against him, had attempted to buy their
way into the Program, that the Program had been destroyed by Ochoa’s whistle-blowing, and that
because Bernal’s and Londoño’s potential phony cooperation deals were thus ruined by Ochoa, they
were motivated to testify falsely against him. However, the district court excluded evidence about
the Program from trial, and therefore Ochoa could not introduce such evidence to demonstrate their
bias. “In considering evidence [proffered] to show bias, the judge must determine whether it is
probative of bias and, if so, whether its probative value outweighs the risks of prejudice attending
its admission.” U.S. v. Diecidue, 603 F.2d 535, 550 (11th Cir. 1979); see also F.R.Evid. 403. “The
extent of proof of bias is a matter reserved to the discretion of the trial judge and the judgment will
be disturbed on review only where an abuse of that discretion is shown.” Diecidue, 603 F.2d at 550.

  The district court did not abuse its discretion in excluding this evidence as having little probative
value and serving simply to distract the jury from the true issues in the case. First, it did permit
Ochoa to extensively cross-examine Bernal and Londoño, even concerning their families’ contacts
with Vega. Moreover, it allowed him to question them concerning any potential benefits they would
receive from the government for testifying against him. Thus, Ochoa was permitted to confront the
witnesses against him and expose many potential sources of bias.

   Second, in order to raise inferences of bias from Ochoa’s whistle-blowing, he would have had to
prove at trial (1) the existence of the Program, (2) that Bernal and Londoño were each attempting
to join it, and (3) that Ochoa’s actions against the Program severed their hopes for a favorable plea
bargain. This would have consumed a significant portion of the trial, as Ochoa would have to call
numerous witnesses and presumably supply reams of contested evidence. That spectacle also would
have diverted the jury’s attention to evidence that neither proved nor disproved Ochoa’s guilt. And
it would have prejudiced the prosecution by exposing the jury to evidence of alleged “government”
(DEA) misconduct that was unrelated to Ochoa’s indictment or the government’s prosecution of his
case. Hence, we cannot say that the district court abused its discretion in excluding this evidence
because the risk of prejudice attending its admission and the risk of distracting the jury from the true
issues in the case substantially exceeded its probative value.

                                                   8
       (7) tried and sentenced him for offenses other than those for which he
       was extradited.

       Ochoa also alleges, as a member of the public, violations of his First

Amendment right of access to judicial proceedings and records. He asserts that the

use of a secret docket and improperly sealed files in, inter alia, Ochoa-Vasquez and

Bergonzoli, violated his First Amendment rights and his “trial rights” under the Fifth

and Sixth Amendments.

B. Ochoa’s Intervention and Appeal in Bergonzoli

       While attempting to unseal files, Ochoa sought information about the fate of

Bergonzoli, who sold Bernal’s drug debt to Ochoa and later attempted to recruit

Ochoa into the Program.           He argued that he needed information concerning

Bergonzoli’s participation in the Program because Bergonzoli was a potential trial

witness.5 He had discovered the Bergonzoli case through a record in the U.S. District

Court for the District of Connecticut, where the case was first filed, containing the

post-transfer case number assigned by the Southern District of Florida. After it was

transferred into the Southern District of Florida on 3/23/99, every proceeding and



5
 Though Bergonzoli arguably was a potential witness in Ochoa’s trial because he participated in the
three-way land swap detailed supra, the government never called him to testify. Moreover, Ochoa
does not explain the relationship between Bergonzoli’s potential testimony on that issue and
Bergonzoli’s participation in the Program. Ochoa sought to discover only the latter information in
the sealed files. D.E. 985 at 4.

                                                9
record was filed under seal and the case name, case number, and docket sheet were

also undisclosed.

       Prior to trial, Ochoa moved the Ochoa-Vasquez district judge for access to the

proceedings and records sealed by the Bergonzoli district judge. The government

responded that the Ochoa-Vasquez district judge did not have authority to unseal

records in a case assigned to a different judge. The judge denied Ochoa’s motion.

After the prosecution rested, Ochoa renewed his motion before the Ochoa-Vasquez

district judge, citing a need to determine whether to call Bergonzoli as a defense

witness. The Ochoa-Vasquez district judge, doubting his authority to overturn

another judge’s sealing order, instructed Ochoa to intervene in the Bergonzoli case

to obtain relief.

       Ochoa thus intervened in the Bergonzoli case, moving to unseal the entire case

file. But the judge presiding over that case was unavailable, so Ochoa’s motion was

randomly reassigned to the judge presiding over Ochoa’s own case. Acting in the

Bergonzoli case, then, he held an in camera hearing and entered a 5/23/03 order

unsealing the case name, case number, docket sheet, and most of the individual files.6

Ochoa did not appeal that order.



6
 Ochoa unsuccessfully sought, among other things, a continuance of his criminal trial to further
investigate matters exposed by the newly unsealed documents.

                                              10
        Instead, he filed a renewed motion on 7/3/03 in the Bergonzoli case, again

claiming that “the entire case file should be unsealed” and “the court should

disqualify attorney Perez from continuing to represent Bergonzoli.” The Bergonzoli

district judge concluded that Ochoa’s renewed motion violated a Local Rule

governing reposited motions and that it reasserted issues previously argued in

Ochoa’s own case. So, she struck the motion and its related papers, including a

1/29/04 supplemental motion filed by Ochoa. Ochoa now appeals that order, arguing

that:

        (1) his 1/29/04 “Supplemental Motion to Unseal New Sealed Matters,”
        which the district court denied as a related paper, did not duplicate
        previously litigated matters;

        (2) the order was issued in violation of his First Amendment and
        common-law rights of access to judicial proceedings and records;

        (3) the government was judicially estopped from opposing his motion;
        and

        (4) the district court again erred in refusing to disqualify Bergonzoli’s
        attorney, Perez, before ruling on Ochoa’s motion.

We consolidated this Bergonzoli appeal with Ochoa’s appeal in his own case

(Ochoa-Vasquez) and now consider them together.




                                           11
               II. FIRST AMENDMENT AND RELATED CLAIMS

A. Denial of Access Order in Bergonzoli

       As an intervenor in the Bergonzoli case, Ochoa argues that the district court

erred when it struck and refused to consider his renewed motion to unseal

documents.7 The Bergonzoli judge struck this motion because it violated S.D. FLA.




7
 The government challenges our jurisdiction to hear Ochoa’s appeal from this order. 28 U.S.C. §
1291 grants us jurisdiction over appeals “from all final decisions of the district courts of the United
States.” We also have jurisdiction to hear appeals from non-final decisions that fall within the
“collateral order” doctrine established by the Supreme Court in Cohen v. Beneficial Industrial Loan
Corp., 337 U.S. 541 (1949). Under the collateral order doctrine, we have jurisdiction over an
interlocutory order if it "(1) conclusively determines the disputed question, (2) resolves an important
issue completely separate from the merits of the action, and (3) is effectively unreviewable on appeal
from a final judgment." Sell v. U.S., 539 U.S. 166, 176 (2003) (citation and internal quotation marks
omitted). Orders denying the press or public access to court proceedings or records generally
constitute “collateral” decisions and are immediately appealable, “regardless of the pendency of the
underlying action.” U.S. v. Valenti, 987 F.2d 708, 712 (11th Cir. 1993) (quoting In re Petition of
Tribune Co., 784 F.2d 1518, 1521 (11th Cir. 1986)).

  The government argues that because the order requires it and the defendant “to update the Court
in writing as to whether facts and circumstances have changed to permit the whole or partial
unsealing” of the docket entries at issue, the order does not conclusively determine the disputed
question. We disagree. As to Ochoa, each of the requirements of the collateral order doctrine are
satisfied. Therefore, we have jurisdiction to hear his appeal.

                                                  12
LOCAL R. 7.1(F)8 and because it rehashed matters already ruled upon in the Ochoa-

Vasquez case.

          Local Rule 7.1(F) requires parties moving for “relief in whole or in part, upon

the same or any alleged different state of facts” previously submitted to a different

judge, to submit an “affidavit setting forth the material facts and circumstances

surrounding each prior application.” The Rule puts the burden on the movant to

illuminate prior motions and rulings in order to prevent duplication, inconsistent

rulings, and waste of judicial resources.

          Ochoa’s first Bergonzoli motion, presented to a substitute judge, requested that

the entire case be unsealed. His second motion (49 pages long with 1000 pages of

exhibits), presented to the presiding judge on 7/3/03, sought the same relief. It thus

fell within the ambit of Local Rule 7.1(F) as a previously refused motion, but Ochoa

8
    Local Rule 7.1(F) reads:

          Applications Previously Refused. Whenever any motion or application has been
          made to any Judge or Magistrate Judge and has been refused in whole or in part, or
          has been granted conditionally, and a subsequent motion or application is made to a
          different Judge or Magistrate Judge for the same relief in whole or in part, upon the
          same or any alleged different state of facts, it shall be the continuing duty of each
          party and attorney seeking such relief to present to the Judge or Magistrate Judge to
          whom the subsequent application is made an affidavit setting forth the material facts
          and circumstances surrounding each prior application, including: (1) when and to
          what Judge or Magistrate Judge the application was made; (2) what ruling was made
          thereon; and (3) what new or different facts and circumstances are claimed to exist
          which did not exist, or were not shown, upon the prior application. For failure to
          comply with the requirements of this rule, any ruling made on the subsequent
          application may be set aside sua sponte or on ex parte motion.

                                                   13
did not file a clarifying affidavit, as that Rule requires. On appeal, he fails to cite any

error in the district court’s application of that Rule, and we find none.9

       Instead, Ochoa points out that his 1/29/04 “Supplemental Motion to Unseal

New Sealed Matters,” stricken by the district court with the 7/3/03 motion as a

“related paper,” seeks documents sealed after the 5/23/03 unsealing order. Thus, the

substitute judge did not consider unsealing those documents. However, Local Rule

7.1(F) applies to motions made “upon the same or any alleged different state of facts.”

As noted above, one purpose of the Rule is to inform the district court of “new or

different facts and circumstances ... claimed to exist which did not exist, or were not

shown, upon the prior application.” See Local Rule 7.1(F). Because Ochoa did not

file an affidavit explaining what was presented to and ruled on by the predecessor

judge, as required by Local Rule 7.1(F), the district court was justified in refusing to

reach the merits of his supplemental motion as well.

       As for the district court’s second grounds for striking the motion, Ochoa’s

failure to file a Local Rule 7.1(F) affidavit understandably would lead a district judge


9
 Arguably, the Local Rule only permits the district court to strike "any ruling made on the subsequent
application" and thus does not permit it to strike a motion for failure to comply with the affidavit
requirement. See Local Rule 7.1(F) (emphasis added). However, we will not construe the Rule as
requiring the district court to enter an order on a motion when the party has failed to comply with
the affidavit requirement, only to then be permitted to sua sponte set aside that order. In addition,
“this circuit gives great deference to a district court's interpretation of its local rules.” Clark v.
Housing Authority of City of Alma, 971 F.2d 723, 727 (11th Cir. 1992).

                                                 14
to perceive his voluminous motion as duplicating similar matters previously litigated

in Ochoa’s own case. In fact, Ochoa’s motion raised issues that could not be resolved

in the Ochoa-Vasquez case. He is thus free to renew his motion -- in compliance with

Local Rule 7.1(F) -- to unseal records in the district court, at least with respect to the

newly sealed documents or newly discovered evidence.

        Even if the Bergonzoli judge erred in refusing Ochoa's renewed motion, that

error would not be a valid basis for reversing Ochoa's criminal conviction. Ochoa

asserts that he was prejudiced at trial by the sealing of the Bergonzoli case because

it hindered his ability to evaluate Bergonzoli as a possible trial witness. He also

asserts that the sealing of Bergonzoli records hindered his ability to litigate a Sixth

Amendment claim against Perez.

       These arguments are unpersuasive. First, Ochoa has failed to demonstrate that

he would have called Bergonzoli as a witness, let alone that Bergonzoli’s testimony

would have made any difference in the outcome of the trial. And our review of the

sealed files reveals nothing exonerating Ochoa.                Further, Ochoa’s purported

disqualification claim against Perez is also unavailing.10 Finally, the information

10
  Ochoa, alleging that Perez previously represented him, sought to have Perez disqualified from
representing Bergonzoli, a potential witness in Ochoa’s trial. However, Bergonzoli was not called
as a witness and thus Perez has not represented a witness against Ochoa. And Ochoa has made no
showing that Perez prejudiced his trial in any way. Ochoa also argues that Perez should have been
disqualified from representing Bergonzoli during Ochoa’s attempt to unseal files in Bergonzoli’s
criminal case. However, the Court need not address Perez’s potential conflict of interest in

                                               15
about Bergonzoli’s participation in the Program does not diminish the substantial

evidence against Ochoa; it is merely a diversion. Under these circumstances, Ochoa

has failed to demonstrate that potential First Amendment violations in the Bergonzoli

case prejudiced his defense, and he is therefore not entitled to a new trial on that

basis.

B. Secret Docketing Procedures and Denial of Access to Court Files in Ochoa-
Vasquez

         Many defendants prosecuted in connection with Operation Millennium,

including co-defendants in Ochoa’s own case, agreed to cooperate with the

government in exchange for plea bargains. Seeking to protect these defendants and

other confidential informants used in Operation Millennium, the parties agreed to seal

many of the criminal proceedings.

         Asserting his First Amendment right of access to criminal proceedings as a

member of the public, Ochoa asked the Ochoa-Vasquez district court to unseal files

in seven cases, including his own.11 He also challenged the use of secret docketing

procedures by the district court in three of those cases: Ochoa-Vasquez, Bergonzoli,


representing Bergonzoli in Bergonzoli’s own case since Ochoa did not appeal the denial of his initial
motion, and his renewed motion addressing that issue was properly refused under Local Rule 7.1(F).
11
  Besides Ochoa-Vasquez and Bergonzoli, Ochoa sought access to records in U.S. v. Correa-Valdez,
No. 95-Cr-813-MIDDLEBROOKS (S.D.Fla.), U.S. v. Ramon, No. 99-71-Cr-HIGHSMITH
(S.D.Fla.), U.S. v. Escaf de Saldarriaga, No. 99-Cr-433-SEITZ (S.D.Fla.), U.S. v. Prado, No. 99-27-
Cr-DIMITROULEAS (S.D.Fla.), and U.S. v. Springette, No. 98-Cr-49-BOWEN (S.D.Ga.).

                                                 16
and U.S. v. Correa-Valdez. He pointed to entries in the Ochoa-Vasquez record that

reveal an ad hoc system under which the district court sealed judicial proceedings,

records, and entire criminal cases from public scrutiny.12

          In Ochoa-Vasquez, magistrate judges kept orders and transcripts of

proceedings from the public docket in at least two instances pertaining to a co-

defendant, Orlando Sanchez-Cristancho (Sanchez): (1) his initial appearance hearing

and (2) his status/bond hearing.              At his initial appearance hearing, both the

government and Sanchez’s counsel asked the judge to seal the order and transcript.

The magistrate judge consented by making an oral ruling, ordering the clerk of court

to keep records sealed, and directing “that they be held in the vault and not

docketed.”13


12
  Although S.D.FLA .LOC.R. 5.4 provides for sealing documents upon the request of a party, no
procedures exist under which a district court can remove an item from the public docket or refuse
to publicly docket a filing. In fact, the Local Rule implies that sealed matters are to be placed and
remain on the public docket, requiring the Clerk’s office to “note on each [sealed file’s] envelope
the date of filing and docket entry number.” S.D. FLA . LOCAL R. 5.4(B)(1).
13
     The full colloquy was as follows:

      THE COURT:                …Anything else that I’ve left out?

      [Sanchez’s counsel]:      Judge, there’s just --

      [Government]:             There’s the matter of docketing.

      MR. FOREMAN:              There’s just one other administrative matter.

      THE COURT:                My feeling is that you just work that out however you can. I don’t

                                                  17
         1. The Public’s First Amendment Right of Access to Criminal Proceedings

         The press and public enjoy a qualified First Amendment right of access to

criminal trial proceedings. Globe Newspaper Co. v. Superior Court for the County

of Norfolk, 457 U.S. 596, 603 (1982); Chicago Tribune Co. v. Bridgestone/Firestone,

Inc., 263 F.3d 1304, 1310 (11th Cir. 2001).14 Open criminal proceedings have been


                                know what to do with it, if you want to -- me to defer, I guess I could
                                verbally order that -- that the clerk retain custody of these documents
                                and that they be filed either on Wednesday or however [Magistrate]
                                Judge Vitunac orders it, and that they be held in the vault and not
                                docketed.

     [Government]:              That would work for us, Judge.

     [Sanchez’s counsel]:       That works, your Honor.
     …
     THE COURT:                 … So, I guess they can just put it in the vault --

     [Government]:              That’s fine, Judge.

     THE COURT:                 -- without docketing.

A similar procedure was followed at Sanchez’s status and bond hearing.
14
   This right extends not only to the criminal trial itself, but also to other integral parts of the trial
process such as voir dire proceedings and preliminary hearings. Press-Enterprise Co. v. Superior
Court of California, 464 U.S. 501 (1984) (“Press-Enterprise I”) (voir dire proceedings); Press-
Enterprise Co. v. Superior Court, 478 U.S. 1 (1986) (“Press-Enterprise II”) (preliminary hearings).
It also attaches to the transcripts of these proceedings. See Press-Enterprise II, 487 U.S. at 3, 13-15
(transcript of preliminary hearing). Other Circuits have also recognized a right of access to plea
hearings, plea agreements, and related documents. Oregonian Publishing Co. v. United States Dist.
Court, 920 F.2d 1462, 1465-66 (9th Cir. 1990) (right of access to plea agreements and related
documents); U.S. v. Danovaro, 877 F.2d 583, 589 (7th Cir. 1989) (right to attend proceedings at
which pleas are taken and inspect the transcripts); U.S. v. Haller, 837 F.2d 84, 86-87 (2d Cir. 1988)
(right of access to plea hearings and plea agreements); In re Washington Post Co., 807 F.2d 383,
388-90 (4th Cir. 1986) (right of access to plea hearings, sentencing hearings, and documents filed
in connection thereto).

                                                   18
an “indispensable attribute of an Anglo-American trial” for centuries. Richmond

Newspapers v. Virginia, 448 U.S. 555, 569 (1980) (plurality opinion); see also Nixon

v. Warner Communications, Inc., 435 U.S. 589, 597-98 (1978) (holding that the press

and public also enjoy a common-law right of access to judicial records). Public trials

and judicial proceedings are “rooted in the ‘principle that justice cannot survive

behind walls of silence,’ and in the ‘traditional Anglo-American distrust for secret

trials.’” Gannet Co. v. DePasquale, 443 U.S. 368, 412 (1979) (quoting Sheppard v.

Maxwell, 384 U.S. 333, 349 (1966), and In re Oliver, 333 U.S. 257, 268 (1948))

(Blackmun, J. concurring in part); Richmond Newspapers, 448 U.S. at 591 (Brennan,

J., concurring) (recognizing “this nation’s historic distrust of secret proceedings, their

inherent dangers to freedom, and the universal requirement of our federal and state

governments that criminal trials be public”) (quoting In re Oliver, 333 U.S. at 273).

      2. Constitutionality of Secret Docketing Procedures in Ochoa-Vasquez

      In Valenti, 987 F.2d at 715, this Circuit held that a “dual-docketing system,”

or “sealed docket,” in the Middle District of Florida violated the press and public’s

First Amendment right of access to criminal proceedings, and declared it facially

unconstitutional. In striking down that system, we recognized that public docket




                                           19
sheets are essential to provide “meaningful access” to criminal proceedings.15 Id.

Thus, we held that the press and public’s qualified First Amendment right to access

criminal proceedings extends to the proceedings’ docket sheets. Id.; accord Hartford

Courant Co., 380 F.3d at 91 (concerning the secret docketing procedures in

Connecticut state courts).

       Because the district court’s orders unsealing dockets here brought them in

compliance with Valenti, the secret-docketing issue is not properly before us. We

nevertheless exercise our supervisorial authority to remind the district court that it

cannot employ the secret docketing procedures that we explicitly found

unconstitutional in Valenti.

       3. Denial of Access to Specific Documents in Ochoa-Vasquez

       The orders sealing specific documents in Ochoa-Vasquez also violate First

Amendment standards because no finding was made on the record to rebut the



15
  The docket sheet forms an integral part of a criminal proceeding, acting as both an index and a
publication. See Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 93-94 (2d Cir. 2004). As an
index, the docket catalogues all the proceedings and information taken before a court in that case.
It permits both the court and observers to locate documents and proceedings that otherwise would
be lost within the court's vast record collections. See, e.g., Brown v. Lester, 21 Miss. 392, 394
(1850). It also allows one to quickly determine the status of a case, the actions of the parties, and
the determinations of the judge, without requiring the inspection of every item in the case file. Id.
As a publication, the docket sheet provides the public and press with notice of case developments.
Hartford Courant Co., 380 F.3d at 93-94. This role assumes particular importance when the court
is considering sealing a proceeding or judicial record. Id.; Commonwealth v. Doe, 648 N.E.2d 1255,
1260 (Mass. 1995).

                                                 20
presumption of openness. A party may overcome that presumption if it can show “an

overriding interest based on findings that closure is essential to preserve higher

values and is narrowly tailored to serve that interest.” Press-Enterprise I, 464 U.S.

at 510; Valenti, 987 F.2d at 713. When sealing proceedings or documents, a court

must articulate the overriding interest “along with findings specific enough that a

reviewing court can determine whether the closure order was properly entered.”16

Press-Enterprise I, 464 U.S. at 510; Kooistra, 796 F.2d at 1391 & n.1. The court must

also provide members of the public and press who are present with notice and an

opportunity to be heard on a proposed closure. Valenti, 987 F.2d at 713; U.S. v.

16
  This Circuit has said that these findings “should include the reason for the closure, the evidence
that supports the need for the closure, the number of persons excluded and the number allowed to
remain, and the presence or absence of the press.” Douglas v. Wainwright, 714 F.2d 1532, 1546
n.16 (11th Cir. 1983) (applying First Amendment standard to defendant’s Sixth Amendment right
to a public trial).

   Of course, disclosure of evidence supporting the need for continued secrecy may in some cases
reveal sensitive information that, if publicized, would defeat the purpose of keeping the proceeding
or record sealed in the first place. U.S. v. Kooistra, 796 F.2d 1390, 1391 (11th Cir. 1986). But the
law permits the district court to seal parts of the denial of access order itself so far as the facts sealed
are necessary to protect the higher values at issue, and where “the district court makes every effort
to explain as much of its decision as possible on the public record to enable an interested person to
intelligently challenge the decision.” Washington Post v. Robinson, 935 F.2d 282, 289 n.9 (D.C.
Cir. 1991) (holding that, in sealing a plea agreement, “the trial court may file its findings under seal
if it is necessary to protect the secrecy of the plea agreement…[but] should only seal that part of its
findings that is necessary to protect the secrecy of the sealed plea agreement, and it must make every
effort to explain as much of its decision as possible on the public record to enable an interested
person to intelligently challenge the decision”); accord U.S. v. Haller, 837 F.2d 84, 87 (2d Cir.
1988); In re Washington Post Co., 807 F.2d at 391. Thus, the sensitive nature of the facts poses no
barrier to compliance with the First Amendment. The district court can enable meaningful appellate
review of its order and provide as much information to the public as possible, while still protecting
the higher values at stake.

                                                    21
Alcantara, 396 F.3d 189, 202-03 (2d Cir.2005) (conducting a proceeding in judge’s

robing room violated the public and press's First Amendment rights).

      Neither the Ochoa-Vasquez district court’s sealing orders nor its denials of

access to court records articulated the reason for the closure or the evidence that

supported the need for closure. Douglas, 714 F.2d at 1546 n.16. Those orders

denying access (D.E. 1193 & 1351), therefore, do not comply with our First

Amendment jurisprudence, and we reverse and remand them for reconsideration in

light of the established precedent. Nevertheless, the document sealing in this case

does not warrant a new trial because Ochoa was eventually granted access to the

majority of documents and he has not shown prejudice. See U.S. v. Edwards, 211

F.3d 1355, 1358 (11th Cir. 2000) (defendant must show prejudice to receive new trial

under Speedy Trial Act); U.S. v. Chastain, 198 F.3d 1338, 1348 (11th Cir. 1999)

(government’s violation of discovery rules results in reversal only if the defendant

establishes actual prejudice). Additionally, as noted earlier, Ochoa sought documents

containing information about other defendants’ participation in the Program even

though it was unrelated to his criminal conduct and evidence concerning the Program

was later barred from trial.




                                         22
               III. EMPANELMENT OF AN ANONYMOUS JURY

       Before Ochoa’s trial, the government moved for the empanelment of an

innominate and partially sequestered jury. In support of its motion, the government

offered an affidavit from a DEA agent detailing efforts of the Medellín drug cartel

and Operation Millennium defendants to obstruct justice through threats and violence.

To protect jurors from intimidation, the government requested that the names,

addresses, and places of employment of prospective jurors and their family members

not be disclosed. The government also sought to have the United States Marshals

Service transport the jurors to the courthouse and maintain custody over them

throughout the court day.17 The district court granted the government’s motion over

Ochoa’s opposition. Both Ochoa and the government proposed jury questions to be

used on voir dire, but the court rejected those in favor of its own voir dire questions.18

Ochoa now alleges that the district court improperly empaneled an anonymous jury,

that it conducted an insufficient voir dire, and that juror anonymity allowed the




17
  It is common practice for marshals to maintain custody over jurors during the day. Additionally,
they eat lunch together, take breaks together, and do not wander about the courthouse. Anonymous
jurors often do not commute directly to and from the courthouse; instead, they are transported by
marshals to the courthouse from an undisclosed location. See, e.g., U.S. v. Ross, 33 F.3d 1507, 1519
(11th Cir. 1994); U.S. v. Paccione, 949 F.2d 1183, 1191 (2d Cir. 1991).
18
 In the vast majority of federal cases, the judge conducts voir dire and determines which questions
will be asked of jurors. 9 MOORE 'S FED . PRAC. § 47.10[3][e][i], at 47-30 (3d ed. 2004).

                                                23
prosecution to exercise its peremptory challenges in a racially discriminatory manner

in violation of Batson v. Kentucky, 476 U.S. 79 (1986).19

        The district court commenced the jury-selection proceedings by explaining, and

later reiterating, that jurors must come to the case “with an open mind,” so that “any

verdict [reached] will be based solely on the evidence ... and not on any other

consideration.” It then explained that the burden was on the government to prove its

allegations beyond a reasonable doubt and that the defendant bore no burden to

disprove the allegations. With this background, the district court proceeded to voir

dire.

        It first asked the potential jurors if they knew any of the attorneys or the

defendant.20 Two potential jurors raised their hands. The court questioned both, but

neither had a close relationship with anyone involved in the case, and they stated that

it would not affect their ability to decide the case fairly and impartially. Neither of

those potential jurors ultimately served as a juror or alternate.


19
  Ochoa also argues that the district court erroneously refused to allow his counsel to return an
unsolicited telephone call from an alternate juror after the verdict. However, nothing about the
phone call suggested impropriety, and the district court did not abuse its discretion in denying
Ochoa’s request in order to preserve the juror’s anonymity. U.S. v. Prosperi, 201 F.3d 1335, 1340
(11th Cir. 2000) (investigation of alleged juror misconduct “is committed to the discretion of the
district court and is reviewed only for an abuse of that discretion”).
20
  Because the district court was unable to find enough jurors in the first group of potential jurors,
a second group was questioned. They were asked substantially the same questions as the first,
although the wording varied in some instances.

                                                 24
       The district court then moved on to the larger issue of pretrial publicity, asking

what (if any) publicity each juror had been exposed to and what (if any) effect that

publicity might have had.21 It individually questioned jurors who had knowledge of

the case to determine the nature of the publicity to which they had been exposed,

whether they had formed an opinion, and if the publicity would affect their ability to

perform fairly and impartially. The court then excused those who stated that it would

affect their ability to perform impartially. Ultimately, no one who had been exposed

to pretrial publicity served as a juror or alternate.

       The district court next asked the venire if any of them had previously served

as a juror in state or federal court. It individually questioned those who had to

determine when they had served, whether the case was civil or criminal, in state or

federal court, and if they had reached a verdict. To those who previously had served

on civil cases, the district court reiterated that the burden of proof was higher in this

criminal case.

       To expose any pro-law-enforcement bias, the district court asked the venire

whether they had any family or friends in law enforcement. It then questioned those


21
  The district court addressed the potential jurors as follows: “I indicated to you the case, the name
of the defendant, and the allegations against the defendant. I emphasize again they are allegations,
not evidence of any kind. Does anybody know anything about this case before coming into court?
Anything that you might have seen on TV, read in the paper, heard on the radio, or from any other
source? If you have heard or seen anything about this case, please raise your hand.”

                                                 25
who responded to determine the nature of the law-enforcement connection and what

effect it would have on their ability to perform fairly and impartially. The district

court struck for cause those venire members whose answers suggested that they might

be affected by a law-enforcement tie. It also questioned the potential jurors to expose

any bias based on the drug-related nature of the charges, reiterating that the

government’s allegations did not constitute evidence against Ochoa.22 In response

to this question more than one fifth of the venire members raised their hands and

provided explanation. None ultimately served as a juror or alternate.




22
     Specifically, the district court addressed the venire as follows:

      I mentioned to you earlier what the allegations were in the case, and again I underscore that
      they are allegations and not evidence of any kind. But essentially the allegations are two
      counts, one of possession with intent to distribute or conspiracy with intent to distribute
      cocaine, and the other conspiracy to import cocaine.

          Is there anything about the nature of those allegations that would affect your ability to be
      a fair and impartial juror in the case? They say the allegations deal with cocaine. Does
      anybody have any feelings one way or the other that you would be unable to put your own
      feelings or thoughts about those allegations out of your mind for purposes of basing your
      verdict solely on the evidence that you hear in this courtroom and follow the Court's
      instructions as to what the law is?

          Some people think, for example, that the laws relating to possession and importation of
      cocaine are too harsh, some may think they're lenient. Regardless of your personal views, you
      will be asked to set them aside from consideration in this case and base your verdict solely on
      the evidence you hear in this case and the Court's instruction to you on the law.

          Does anybody have a feeling so strongly held that you would not be able to put them aside
      for purposes of this case? If you can't do that, please raise your hand.

                                                    26
      After asking if anyone had a problem, disability, or schedule that would

prevent them from serving as a juror, the district court moved on to elicit family and

employment information from each venire member. It individually questioned each

potential juror about his or her employment, marital status, and spouse’s employment.

      It then asked the venire to state any other reason why they might not be able

to render a fair verdict based on the evidence and in accord with the court’s

instructions on the law, or anything the government or defense might want to know.

Several jurors took that opportunity to disclose information about their feelings on

drugs or ties to drug-related problems. For example, one potential juror expressed a

bias regarding the drug issue because a friend had overdosed; another revealed that

her husband had served as a witness in a drug case; another expressed strong feelings

about drugs; and still another revealed that his son was an undercover DEA agent.

Each of those venire members was excused by the court.

      During jury selection, Ochoa objected to the prosecution's use of its fourth

peremptory challenge, claiming that it had demonstrated a pattern of excluding

Hispanic males in violation of Batson v. Kentucky. The government offered to

explain each prior strike, but since the other jurors had already been excused and left

the courtroom, the district court only asked for an explanation for the strike Ochoa

challenged. The government responded that the potential juror was a photographer,

                                          27
whereas it wanted to empanel jurors with more of a professional background. The

district court accepted that explanation for the government’s fourth challenge and did

not determine the race or ethnicity of the other stricken jurors who had been excused.

       Ochoa challenged the government's sixth peremptory challenge under Batson

as well. This time the government argued that the potential juror was not Hispanic,

and that it had struck him because he was a state court juror clerk. It did not want

somebody who participates in the jury selection process serving on the jury. The

district court again accepted the government's explanation. At all times both the

government and the district court maintained that they could not determine whether

the potential jurors were Hispanic simply from looking at them and hearing their

voices.23

       The district court did not call back the previously excused jurors or otherwise

determine their ethnicity during the trial. After the trial the court did supplement the

record with questionnaires wherein jurors indicated their racial and ethnic

background. The names of the jurors remained undisclosed.




23
  As discussed earlier, during voir dire the government and defense counsel did not have the names
of the jurors or any self-reported ethnic or race information.

                                               28
A. The Court’s Decision to Empanel an Anonymous Jury24

       Juror anonymity is a relatively modern concept. Its first reported use was in

a 1977 trial involving fifteen defendants from a Harlem, New York crime syndicate.

U.S. v. Barnes, 604 F.2d 121 (2d Cir. 1979). Since then, however, significant

numbers of federal and state courts throughout the country have utilized the

procedure to protect jurors, prevent jury tampering and limit media influence.25

       This Court has recognized that the use of an anonymous jury is a “drastic

measure” that implicates the defendant’s constitutional right to a presumption of

innocence by “rais[ing] the specter that the defendant is a dangerous person from

whom the jurors must be protected ….” Ross, 33 F.3d at1519. Thus, a court should

only empanel an anonymous jury “in limited and carefully delineated circumstances.”

Id. at 1519. “In general, the court should not order the empaneling of an anonymous

jury without (a) concluding that there is a strong reason to believe the jury needs

protection, and (b) taking reasonable precautions to minimize any prejudicial effects



24
  Under 28 U.S.C. § 1863(b)(7), a district court may empanel an anonymous jury in any case in
which "the interests of justice so require." Its decision to empanel an anonymous jury is reviewed
for abuse of discretion. U.S. v. Ross, 33 F.3d 1507, 1519 (11th Cir. 1994).
25
  For arguments for and against the use of anonymous juries, see State v. Hill, 749 N.E.2d 274 (Ohio
2001) (upholding a local rule that makes juror anonymity a standard practice); N. J. King, Nameless
Justice: The Case for the Routine Use of Anonymous Juries in Criminal Trials, 49 VAND .L.REV . 123
(1996); A. Abramovsky and J. I. Edelstein, Anonymous Juries: In Exigent Circumstances Only, 13
ST . JOHN 'S J. LEGAL COMMENT . 457 (1999).

                                                29
on the defendant and to ensure that his fundamental rights are protected.” Id. at 1520

(citation and internal quotation marks omitted).

      In Ross, we explained that some combination of the following factors may

support the empanelment of an anonymous jury:

     (1) the defendant’s involvement in organized crime, (2) the defendant’s
     participation in a group with the capacity to harm jurors, (3) the
     defendant’s past attempts to interfere with the judicial process, (4) the
     potential that, if convicted, the defendant will suffer a lengthy incarceration
     and substantial monetary penalties, and (5) extensive publicity that could
     enhance the possibility that jurors’ names would become public and expose
     them to intimidation and harassment.

Id. Applying these factors, we have held that an anonymous jury may be justified

even when the defendant has not attempted to interfere with the current proceedings,

if he belongs to a group that has a history of interfering with other judicial

proceedings. See U.S. v. Bowman, 302 F.3d 1228, 1238-39 (11th Cir. 2002)

(upholding use of anonymous jury when defendant was the leader of a motorcycle

gang with history of violence and witness intimidation). Similarly, the Fifth Circuit

has held that although mere allegations or inferences of potential risk are an

insufficient basis for an anonymous jury, “[a] lesser showing might be adequate

where specific evidence exists linking the defendant to organized crime” and where

obstruction of justice and violence are the organization’s “normal course of business.”

U.S. v. Krout, 66 F.3d 1420, 1427 & n.7 (5th Cir. 1995).

                                           30
        Here sufficient evidence supported all five of the Ross factors. Specific

evidence linked Ochoa to an organized criminal organization with a history of

violence and obstruction of justice.26 A DEA agent’s affidavit outlined contemporary

efforts by Colombian drug traffickers, in response to Colombia’s extradition of

Operation Millennium defendants, to obstruct justice by establishing a group to kill

suspected informants.27 Moreover, Ochoa faced a lengthy sentence if convicted, and

his prior connections to the Medellín cartel promised to make this a high-profile trial.

The combination of these factors supports a conclusion that the jury needed special

protection. We therefore find no abuse of discretion in the court’s decision to

empanel an anonymous jury.

B.    Precautionary Measures

        Courts cite two distinct concerns arising from the use of an anonymous jury:

(1) that anonymity will inhibit the meaningful exercise of peremptory challenges; and

(2) that anonymity will diminish the presumption of innocence by raising the

26
  A DEA agent’s affidavit also detailed the efforts of the Medellín cartel to subvert the Colombian
judiciary in the 1980s, and described Ochoa’s history of affiliation with that organization, noting that
the Medellín Cartel funded a 1985 assault on the Colombian Palace of Justice to kill members of the
Colombian judiciary and destroy government files. We do not rely on this information, however,
because it is not current and it is unclear whether Ochoa still has ties to this particular organization,
assuming it still exists. Nonetheless, there is sufficient evidence of current connections to entities
that could reasonably be deemed to pose a threat to the jury.
27
 The government’s affidavit alleged that this group, “Muerte A Sapos Americanos” (“Murder to
American Snitches”) or M.A.S.A., had already killed at least five people suspected of cooperating
with U.S. law enforcement.

                                                   31
appearance that the defendant is a dangerous person. U.S. v. Vario, 943 F.2d 236,

241 (2d Cir. 1991).

       The Ross panel focused on the second concern when noting that juror

anonymity is a “drastic measure” that requires “reasonable steps to minimize any

prejudicial effects.” 33 F.3d at1519, 1521-22. It noted that the threat to a defendant’s

presumption of innocence is “minimized when the trial court gives the jurors a

plausible and nonprejudicial reason for hiding their identities.” Id. at 1520 (citing

U.S. v. Thomas, 757 F.2d 1359, 1365 (2d Cir. 1985) (jurors were told that anonymity

was to prevent unwanted press attention) and U.S. v. Scarfo, 850 F.2d 1015, 1026-28

(3d Cir. 1988) (jurors were told that anonymity allowed them to consider the case

without apprehension and assured that both defendant and the government receive a

fair trial)).

       In a more recent case, however, we noted that “the district court's failure to

give the instruction does not warrant reversal.” Bowman, 302 F.3d at 1239. Because

the defendant in Bowman did not request such an instruction, he waived any right he

had to it, and he could only appeal on the basis of plain error. Id.; see also U.S. v.

Mansoori, 304 F.3d 635, 652 (7th Cir. 2002) (despite the district court’s willingness

to give a cautionary instruction regarding anonymity, defendants’ failure to remind

it to do so waived that issue); Vario, 943 F.2d at 241 (defendant did not object to

                                          32
district court's jury charge and therefore waived his right to explicit instructions on

juror anonymity).

         Here Ochoa argued adamantly against the use of a curative instruction. He

contended that telling the jury a curative lie would inevitably compound the prejudice

imposed by juror anonymity because “it is inconceivable that the jury, at least in this

case, would be fooled by such lies.” D.E. 982 at 8. Moreover, he claimed that giving

the jury a truthful explanation would unduly prejudice his presumption of innocence.

Id. at 10. While Ochoa did hedge his position by claiming that the district court

“should fashion an agreeable (even if ultimately ineffectual) instruction for the jury,”

he failed to request such an instruction during voir dire or in the final jury charge. He

has thus waived that issue absent plain error, of which this Court finds none.28


28
  While the district court did not instruct the venire explicitly on the anonymity procedure, it did
instruct the jurors repeatedly and at length about the presumption of innocence. During voir dire the
district court reiterated that jurors have a duty to perform impartially; that they should consider only
the evidence in the case in coming to conclusions; that the government bore the burden of proving
Ochoa's guilt; and that Ochoa was not required to submit proof of his innocence. Additionally, after
closing arguments the district court again instructed the jury:

          It will be your duty to decide whether the Government has proved beyond a reasonable
     doubt the specific facts necessary to find the defendant guilty of the crimes charged in the
     indictment. You must make your decision only on the basis of the testimony and other
     evidence presented here during the trial and you must not be influenced in any way by either
     sympathy or prejudice for or against the defendant or the Government.

         . . . The indictment or formal charge against any defendant is not evidence of guilt.
     Indeed every defendant is presumed by the law to be innocent[;] the law does not require a
     defendant to prove innocence or to produce any evidence at all. The Government has the
     burden of proving a defendant guilty beyond a reasonable doubt and if it fails to do so you

                                                  33
        In addition to implicating the defendant’s presumption of innocence, juror

anonymity deprives the defendant of information that may be helpful in making

appropriate challenges, especially peremptory challenges, during jury selection.

Mansoori, 304 F.3d at 650; U.S. v. DiDomenico, 78 F.3d 294, 301-02 (7th Cir. 1996);

U.S. v. Edmond, 52 F.3d 1080, 1090 (D.C. Cir. 1995). Thus, where juror anonymity

is warranted, "the defendant's fundamental right to an unbiased jury is sufficiently

guaranteed by the court's conduct of a voir dire that can uncover any bias towards

issues in the case or to the defendant himself." Ross, 33 F.3d at 1520. A district

court, then, must elicit sufficient information during voir dire to permit a defendant




   must find the defendant not guilty. . .

        . . . Proof beyond a reasonable doubt therefore is proof of such a convincing character that
   you would be willing to rely and act upon it without hesitation in the most important of your
   affairs. If you are convinced that a defendant has been proved guilty beyond a reasonable
   doubt say so. If you are not convinced say so.

       As I said earlier, you must consider only the evidence that I have admitted in the case.
   The term evidence includes the testimony of witnesses and the exhibits admitted in the record.
   Remember that anything the lawyers say is not evidence in the case. It is your own
   recollection and interpretation of the evidence that controls. What the lawyers say is not
   binding upon you. Also you should not assume from anything I may have said that I have an
   opinion concerning any of the issues in this case. Except for my instruction to you on the law
   you should disregard anything I may have said during the trial in arriving at your own decision
   concerning the facts. . . .

Other circuits have relied in part upon the district court's jury instructions regarding the presumption
of innocence when affirming convictions in anonymous-jury cases. See, e.g., Vario, 943 F.2d at 241;
Mansoori, 304 F.3d at 652; U.S. v. Edmond, 52 F.3d 1080, 1093 (D.C. Cir. 1995); U.S. v. Crockett,
979 F.2d 1204, 1216 (7th Cir. 1992); U.S. v. Tutino, 883 F.2d 1114, 1133 (1st Cir. 1989).

                                                  34
to intelligently exercise both his for-cause and peremptory challenges. See Barnes,

604 F.2d at 142.

      Here Ochoa contends that “juror anonymity and enhanced security were

material issues that [he] was constitutionally entitled to explore in voir dire,” and that

the district court erred in preventing him from doing so. Yet he cites no case, and we

have found none, supporting this position. Nor have we found a case even suggesting

voir dire as a means of combating potential prejudice to a defendant’s presumption

of innocence that may arise from anonymity. Rather, anonymity decreases the

parties’ knowledge of the jurors, thus diminishing their ability to use peremptory

challenges. Mansoori, 304 F.3d at 650. Voir dire is highlighted, then, as a means of

compensating for this lack of knowledge, id. at 652, not as a means of investigating

the potential effect of anonymity on the jurors’ ability to presume the defendant

innocent.

      In some instances where juror prejudices are reasonably suspected, courts

require voir dire questions to address specific topics. See Ham v. South Carolina, 409

U.S. 524, 527 (1973) (racial bias in civil rights case); Morgan v. Illinois, 504 U.S.

719, 735-36 (1992) (jurors’ views on death penalty); Jordan v. Lippman, 763 F.2d

1265, 1281-82 (11th Cir. 1985) (extensive pre-trial publicity). While there have been

numerous opinions discussing anonymous juries, none suggests that juror anonymity

                                           35
should be similarly addressed with specific voir dire questions. In fact, requiring

such questions on that score would be contrary to the generally accepted practice for

minimizing prejudice, which is to downplay (not accentuate) the significance of the

juror anonymity procedure. See Abramovsky, supra at 457 (noting that many courts

conceal the real reason for using an anonymous jury and instead provide a non-

prejudicial explanation to the jury); Eleventh Circuit Pattern Jury Instructions

(Criminal) at 533 (2003) (explaining that anonymity "will serve to discourage

inquiries from those seeking information and otherwise preserve your privacy ...

against unwanted and unsolicited publicity, telephone calls, letters, questions, and the




                                          36
like").29 Thus, Ochoa had no right to have the jury questioned specifically about the

anonymity procedure.30

       Ochoa also claims that the use of an anonymous jury rendered his peremptory

challenges ineffective because he did not know the jurors’ names, addresses, or places

of employment. He claims that he lacked sufficient information by which to

prudently exercise his strikes, resulting in the placement of an IRS agent on his jury.

There exists skepticism among jurists about the ability of lawyers to pick favorable

jurors, DiDomenico, 78 F.3d at 301, even when granted unfettered access during voir



29
  See, e.g., Ross, 33 F.3d at 1520-21 & n.27 (affirming district court’s explanation that anonymity
procedure was used because of the high degree of publicity and to protect jury from unwanted
contact by media, not “because of any apprehension on the part of this Court that you would have
been endangered or subject to improper pressures if your names had been disclosed”); U.S. v.
Darden, 70 F.3d 1507, 1533 (8th Cir. 1995) (concluding that prejudice was minimized by trial
court’s explanation that jurors were anonymous to protect them from media exposure); U.S. v.
Childress, 58 F.3d 693, 702 (D.C. Cir. 1995) (minimizing prejudice by downplaying significance
of anonymity procedure); U.S. v. Thai, 29 F.3d 785, 801 (2d Cir. 1994) (downplaying anonymity by
suggesting that it is a common practice in federal courts); Paccione, 949 F.2d at 1193 (publicity);
Thomas, 757 F.2d at 1364 (publicity); Tutino, 883 F.2d at1133 (common practice); U.S. v. Ferguson,
758 F.2d 843, 854 (2d Cir. 1985) (explaining that anonymity was used to protect privacy and save
jurors from embarrassment); U.S. v. Boyd, 792 F.Supp. 1083, 1095 (N.D.Ill. 1992) (“reasonable
precautions were taken to downplay the significance of using the juror's numbers instead of their
names”). But see Scarfo, 850 F.2d at 1026-28 (suggesting that it is better to be frank with the jury
than to provide them with a non-prejudicial reason for their anonymity).
30
  The dissent suggests that Ross, at a minimum, requires that jurors be questioned concerning the
anonymity procedures. Infra at 70. However, the district court in Ross did not tell jurors that their
anonymity served to protect them from the defendant, let alone question them concerning whether
the anonymity procedure would affect their ability to presume the defendant innocent. Ross, 33 F.3d
at 1520-21 & nn.27, 28. Hence, Ross does not require that jurors be questioned regarding their
response to the anonymity procedure. Nor does the dissent cite any case requiring this.


                                                 37
dire.31 Moreover, even if they can gainfully employ the information they receive, “the

purpose of the voir dire is to ascertain disqualifications, not to afford individual

analysis in depth to permit a party to choose a jury that fits into some mold that he

believes appropriate for his case.” Schlinsky v. U.S., 379 F.2d 735, 738 (1st Cir.

1967). And we must keep in mind that prosecutors are equally harmed by juror

anonymity in this respect, as they likewise are hampered in exercising their

peremptory challenges. Yet, so long as courts utilize peremptory challenges, we must

consider the cost of depriving lawyers of information used in the exercise of that

valued procedural right. DiDomenico, 78 F.3d at 301.

       Here the district court appropriately applied its discretion in determining that

this is one of those “drastic” cases in which the defendant’s need for the maximum

knowledge in exercising peremptory challenges is overridden by the jurors’ interest

in safety and the public’s interest in preventing juror tampering. Additionally, while

other judges might have conducted a more rigorous voir dire, Ochoa has not shown

that it was insufficient to “uncover any bias towards issues in the case or to the

defendant himself.” Ross, 33 F.3d at 1520; see also U.S. v. Daniels, 986 F.2d 451,




31
  See R. Hastie, Is Attorney-Conducted Voir Dire an Effective Procedure for the Selection of
Impartial Juries?, 40 AM . U. L. REV . 703, 721 (1991) (rejecting the conclusion that attorneys
effectively identify favorable or unfavorable jurors).

                                              38
454 (11th Cir. 1993) (district court has wide discretion in determining which

questions will be asked during voir dire).

C. Batson Challenge

      Ochoa next contends that the district court erred in addressing his Batson

challenge. Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712 (1986). He argues that

its failure to require an explanation for each of the government’s race-specific strikes,

combined with its failure to make reviewable findings on the three prongs of the

Batson test, is reversible error.

      1. Standard of review

      The Supreme Court in Batson established the now-familiar three-part inquiry

for evaluating whether a peremptory strike was motivated by racial or ethnic

discrimination. 476 U.S. at 79, 106 S. Ct. at 1712. It recently reaffirmed that

standard in Johnson v. California, 125 S. Ct. 2410 (2005), and Miller-El v. Dretke,

125 S. Ct. 2317 (2005). First, the district court must determine whether the party

challenging the peremptory strikes has established a prima facie case of

discrimination by “establishing facts sufficient to support an inference of racial

discrimination.” Johnson, 125 S. Ct. at 2416; Central Alabama Fair Housing Ctr. v.

Lowder Realty Co., 236 F.3d 629, 636 (11th Cir. 2000). Our precedent makes clear




                                           39
that “the establishment of a prima facie case is an absolute precondition to further

inquiry into the motivation behind the challenged strike.” Lowder, 236 F.3d at 636.

      If the objector makes a prima facie showing, the burden then shifts at step two

to the striker to articulate a race-neutral explanation for the challenged strike.

Johnson, 125 S. Ct. at 2416; U.S. v. Allen-Brown, 243 F.3d 1293, 1297 (11th Cir.

2001). However, the ultimate burden of persuasion “rests with, and never shifts from,

the opponent of the strike. Thus, even if the [striker] produces only a frivolous or

utterly nonsensical justification for its strike, the case does not end – it merely

proceeds to step three.” Johnson, 125 S. Ct. at 2417 (quotes and cite omitted). At

step three, the district court determines the persuasiveness of the justification offered

by the striker and decides whether the objector has carried its burden of proving

purposeful discrimination. Johnson, 125 S. Ct. at 2416; U.S. v. Novaton, 271 F.3d

968, 1002-03 (11th Cir. 2001).

      Here the district court found that Ochoa had not satisfied his burden of

demonstrating a prima facie case. We give great deference to a district court’s

finding of whether a prima facie case of impermissible discrimination has been

established:

      Courts reviewing the resolution of a Batson challenge give great

      deference to a district court’s finding as to the existence of a prima facie

                                           40
      case. De novo review is inappropriate. A district court’s finding as to

      why a juror is excused is an issue of fact, and as such, it will not be

      disturbed on appeal unless it is clearly erroneous or appears to have been

      guided by improper principles of law.

Allen-Brown, 243 F.3d at 1296-97 (quotes and cites omitted); Novaton, 271 F.3d at

1002 (same); Lowder, 236 F.3d at 635 (“We review the district court’s resolution of

a Batson challenge under the clearly erroneous standard. As part of that review, we

give great deference to the district court’s finding as to the existence of a prima facie

case”) (quotes and cites omitted); U.S. v. Stewart, 65 F.3d 918, 925 (11th Cir. 1995)

(stating that this Court owes “great deference” to the district court’s prima-facie-case

determination); see also King v. Moore, 196 F.3d 1327, 1334 (11th Cir. 1999)

(“Whether a defendant has thus made a prima facie showing is (perhaps

counterintuitively) treated as a question of fact to be decided by the trial judge.”).




                                           41
      2. District Court’s ruling on Ochoa’s Batson claim

      In Batson, the Supreme Court offered two examples of circumstances that may

support a prima facie case of racial discrimination: “(1) engaging in a ‘pattern’ of

strikes against venire members of one race, or (2) questions or statements during voir

dire or in exercising challenges that suggest a discriminatory purpose.” Lowder, 236

F.3d at 636 (citing Batson, 476 U.S. at 97, 106 S. Ct. 1712). At trial, Ochoa’s Batson

claim rested solely on allegations that the prosecution engaged in a discriminatory

pattern of strikes against Hispanic venire members. At the time Ochoa first made his

Batson claim, four Hispanic venire members had been struck by the government and

three of them had left the courtroom. Ochoa’s counsel, Mr. Black, asserted that those

four jurors (numbers 051, 221, 234, and 379) were all Hispanic males. The

government responded that "we haven't used our challenges for all Hispanic males.”

The evidence would later reveal that it had. The following exchange took place:

      MR. BLACK: ... We think the government is improperly using its peremptory

      challenges to excuse Hispanic male jurors.

      THE COURT: Does the government have a response?

      MR. RYAN: Judge, I could go down the list and give specific responses, but

      I don’t believe we have made – we haven’t used our challenges for all Hispanic

      males. There are some that –

                                         42
THE COURT: Can you just deal with the one that you just did? I don’t know

who the others were, they are gone now.

...

MR. RYAN: ... as to this last person that you asked about, we note that he

listed his profession as photographer. We are seeking jurors who [have] more

of a professional background.

THE COURT: Okay.

MR. BLACK: ... All he said was he was a photographer, his wife is in

accounting. If they have a challenge for that other than racial or place

of natural [origin], again would be pure guesswork. So I think it is

improper.

THE COURT: Well, I think he has given a reason for this latest challenge.

How do you know who these other people were?

MR. BLACK: I kept track of them.

THE COURT: How do you know they were Hispanic?

MR. BLACK: Since we don’t know their names, we can’t tell from the

surnames.

THE COURT: So you’re going on the basis of looking at them?

MR. BLACK: What else do we have?

                                  43
         THE COURT: I don’t know. You didn’t make a challenge at the time and I

         have no way of knowing if that’s what they were.

         MR. BLACK: We can bring them back. Why don’t we ask to have them back

         and put on the record what their background is? We made note from either

         accent or the way they looked.

         THE COURT: Okay. I will note the objection on this one –

         MR. RYAN: Can you put on the record that juror number 494, who the

         government accepted, is a male who appears to talk with an [accent] that would

         indicate Hispanic background, and the government accepted.32

         After the government’s sixth strike, Ochoa again objected on the basis of a

"pattern" of racial strikes in violation of Batson, and the following exchange took

place:

         MR. BLACK: Object again under Batson, same racial characteristic.

         ...

         MR. GREGORIE: Your Honor, Dick Gregorie for the government. Mr. Black,

         as he was with the previous ones, is wrong. This man is not Hispanic.33 The


32
 In fact, the questionnaires showing self-reported ethnicity, produced after the trial, show that juror
494 is not Hispanic.
33
  Again, as shown by the questionnaires produced after the trial, the juror referenced (juror 124)
actually is Hispanic.

                                                  44
reason for excusing him is he’s a Dade County juror clerk. And we did not

want somebody who’s part of the jury selection process on the jury. But he is

not Hispanic, Your Honor. Mr. Black again is speculating and being wrong.

MR. BLACK: I don’t [know] how we can say he is not.

THE COURT: How can you say he is?

MR. BLACK: Looking at him. Let’s get his name and find out. I think we

need something on the record, but we object under Batson. They are using

every challenge in a racially – racial characteristic, and it is improper. Ask him

if he speaks Spanish.

THE COURT: He has given a reason for his exercise.

...

MR. BLACK: One other thing, we would request – since the government has

made an issue of it, we would ask that the juror forms that are filled out by the

five who were excused by the government be made part of the record because

there will be a designation as to whether they are Hispanic or not. We would

ask that those juror forms be collected by the clerk and if Your Honor wants

to seal them and make them part of the record so that we can help make a

record on that issue.

THE COURT: Okay.

                                    45
       MR. RYAN: Your Honor, the only response I want to make on the record is

       whether they are or they aren’t really doesn’t serve the question as we’re sitting

       here, we don’t really know whether they are or aren’t unless someone were to

       raise their hand and tell us that.

       THE COURT: ... we will make it part of the record and [the government] can

       argue that they didn’t know because they didn’t have those forms anyway.

       After the juror and alternate slots were filled, Ochoa renewed his objection on

the Batson issue:

       MR. BLACK: ... I want to put on the record that juror 51 is an Hispanic man;

       221, 234, Hispanic males; 378, Hispanic male; and 124 was an Hispanic male.

               So five out of their six peremptory challenges as to the jury went to

       Hispanic males. One peremptory challenge did not....

               [Also], I object to the makeup of the jury and move to strike. Dade

       County is 58 percent Hispanic. But the way it is now, I think there may be

       one.34 So the government’s plan to exclude all Hispanics from the jury has

       been very successful, and we add that to our Batson challenge....




34
  Actually, the questionnaires ultimately produced show that the jury contained six Hispanics, four
jurors and two alternates. Thus, the defense counsel’s ethnicity guesses, during the Batson objection,
were inaccurate as well.

                                                 46
THE COURT: I don’t know how you arrive at the determination of what the

ethnic makeup of the jury is.

MR. BLACK: By looking at them.

THE COURT: I don’t know that you can look at people and tell where they are

from.

MR. BLACK: Then I would ask the Court to ask them.

THE COURT: I don’t know that that’s my burden.

MR. BLACK: Then I would ask permission to ask them.

THE COURT: But I don’t think you have made – you have made what is an

unsupported allegation. You are the one making it, not me.

MR. BLACK: But Your Honor does not allow us to have a questionnaire, to

ask the questions, so I have to go with what I can. All I can do is see and

listen.

THE COURT: What is it that – what power do you have? I would like to have

that, look at people and know.

MR. BLACK: I will tell you exactly. I have lived in Dade County for well

over 40 years. I can tell by the accents of their voices. We listened to people

speaking, so we could tell which were Hispanic and which weren’t. We can




                                   47
       look at what their facial features are and their skin color. And it is pretty

       obvious to me that the judgments that they made are correct.

              We have eight African Americans. That’s pretty obvious to make a

       judgment on. And I would ask if the Court has any question, let’s put on the

       record and have the people state whether they are African American, white

       American, Hispanic.

       THE COURT: Well, I’m not sure that by looking at them that would pass the

       [Daubert] test. I mean.

       MR. BLACK: I would be shocked if my client’s Constitutional rights could be

       so easily disregarded.

       MR. DEL TORO: The prosecution team has not been able to determine[] the

       ethic background of the juror who is a photographer because he did not have

       any kind of an accent, spoke standard English, didn’t appear clearly to be

       Hispanic.

              I have noticed two of the jurors impaneled as alternates or as jurors in

       this case do have Spanish accents, and they are both males.35




35
  In fact, six Hispanics were impaneled as alternates or jurors. And one of the two jurors the
prosecutors had identified as Hispanic (juror 494) was not actually Hispanic.

                                             48
             Of course, the government is not excluding male Hispanics from this

      jury....

      MR. BLACK: I’m glad the government agreed that you could tell the Hispanic

      accent, so the government has joined me.

      MR. DEL TORO: I said the only one – I could tell the two on the panel, the

      opposite of the Batson challenge, did not have discernible accents. He spoke

      standard American English.

      MR. RYAN: If I could interrupt? This morning Mr. Black asked that the jurors

      stricken by the government, that their records be preserved. I would ask that

      all the jurors’ records be preserved. I think it supports us.

      THE COURT: All right.

      MR. BLACK: I support that.

      THE COURT: Do I need to say denied?

      MR. BLACK: Yes. Thank you.

      THE COURT: Thank you.

      Thus, the district court found that Ochoa could not establish a prima facie case

of discrimination because no one could ascertain which anonymous venire members




                                         49
in this trial were Hispanic.36 If the government could not determine the ethnicity of

the potential jurors in the venire, then it could not improperly strike them on that

basis. We therefore cannot say that the district court’s findings on the Batson issue

are clearly erroneous.

       Neither is the dissent in a position to fact-find to the contrary here, see infra at

82 (“I am also unconvinced by the government’s argument that it could not have

violated Batson because it did not know the ... ethnicity of the prospective jurors at

the time it exercised its peremptory strikes”). This is a circumstance where the

district court is in a better position than this Court to make the factual determination.

Cf. U.S. v. James, 113 F.3d 721, 729 (7th Cir. 1997) (district court was in a better

position than appellate court to judge a juror's expression as a basis for a peremptory

challenge).




36
  The dissent suggests that the district court made no discernible findings on the Batson issues. See
infra at 76 n. 14. However, each of the district court’s comments reflect its opinion that in this case
one could not determine whether the particular stricken jurors were Hispanic (e.g., “How do you
know they were Hispanic?” / “I have no way of knowing if that's what they were” / “How can you
say he is [Hispanic]?” / “we will make [the juror forms] part of the record and [the prosecutors] can
argue that they didn't know because they didn't have those forms anyway” / “I don't know how you
arrive at the determination of what the ethnic makeup of the jury is” / “I don't know that you can look
at people and tell where they are from” / “you have made what is an unsupported allegation” / “What
is it that – what power do you have? I would like to have that, look at people and know” / “Well,
I'm not sure that by looking at them that would pass the [Daubert] test”). We think it reasonable to
construe that as the district judge’s basis for denying Ochoa’s “pattern” challenge under Batson.

                                                  50
      While the district court might have benefitted from knowing the exact number

of Hispanic jurors that the government dismissed (whether the government knew it

or not), it could observe first-hand whether visible judgments could be made about

each juror’s ethnicity in the venire. Conversely, we have no way of knowing whether

the government could tell whether the jurors it struck were Hispanics. The only

evidence available to this Court are the district court’s observations of the venire in

the record and the prosecutors’ attempts to identify specific jurors as being Hispanic

after Ochoa objected. And those post-objection judgments were incorrect. While

Ochoa’s attorney did correctly determine at trial that the five struck jurors were

Hispanic, he himself at trial misidentified five other Hispanic jurors when he

indicated that the jury contained only one Hispanic juror. In fact, six Hispanics were

empaneled as jurors or alternates. We must therefore defer to the district court’s

finding of fact that one could not identify Hispanic jurors in this particular case

simply by their appearance and accent.

      The better practice in an anonymous-jury case would certainly be to disclose

to the parties, upon request, the self-reported race and ethnicity of the venire members

(without their names) so that the appropriate record for Batson could be made during

the jury selection process. As the record in this case reveals, the only alternative to

identifying the self-reported race or ethnicity of the venire members is to establish it

                                          51
based on appearance, demeanor, accent, and other physical characteristics – thereby

emphasizing racial distinctions in jury selection, which our Batson jurisprudence

seeks to eliminate.37

        3. Ochoa’s Failure to State a Prima Facie Case

        Even if we adopted the dissent’s unsupported view that the government could

determine the ethnicity of potential jurors, we would still reach the same result here

because, as a matter of law, Ochoa failed to establish a prima facie case under Batson.

In that regard, we note that the district court denied his challenge without determining

whether there was a sufficient “pattern” of strikes by the government to create an

37
  We do not disagree with the dissent “that peremptory challenges constitute a jury selection practice
that permits those to discriminate who are of a mind to discriminate,” that a party could make
“subjective” judgments or even stereotyped guesses about the race or ethnicity of a particular juror
without having access to the juror’s self-reported race or ethnicity, and that a party who decided to
make such subjective judgments or guesses about race and ethnicity and then strike a juror due to
that juror’s perceived race or ethnicity would violate Batson. Dissent, infra at 78 n. 15 (internal
quotes and cite omitted). Thus, we also agree with the dissent that “[l]itigants do not need to know
the self-reported race or ethnicity of a juror to violate Batson.” Id. at 82 (emphasis added). But that
is not the dispute in this case.

 Rather, the dispute here is over whether the district court’s finding as to Ochoa’s Batson claim was
clearly erroneous. A fair reading of the transcript and the district court’s comments reveals the
district judge finding that, without the names and self-reported identity, one could not reliably
determine a juror’s race or ethnicity merely by looking at this venire. And the numerous
mis-identifications by the parties seems to confirm that finding.

  Finally, although the better practice would have been to give both parties the self-reported race or
ethnicity upon request in order to avoid any speculative stereotyping by those with a mind to
discriminate, we recognize that some may say that the district court’s not doing so actually has the
potential to reduce impermissible discrimination because the parties will not know objectively, will
not be able to tell even subjectively without any reliability, and thus will not be able to use ethnicity
as a factor in jury selection.

                                                   52
inference of discrimination. But the record on appeal contains the necessary

statistical information for a thorough prima-facie-case analysis, which we will now

undertake.38

        In order to determine whether a Batson objector like Ochoa has established a

prima facie case of discrimination, courts must consider all relevant circumstances.

Batson, 476 U.S. at 96-97, 106 S.Ct. at 1723; Novaton, 271 F.3d at 1002; Lowder,

236 F.3d at 636. This Court has cautioned that “the mere fact of striking a juror or

a set of jurors of a particular race does not necessarily create an inference of racial



38
 We acknowledge that district courts usually make the prima-facie-case determination under
Batson's first prong. Yet, that is not necessary if, as a matter of law, the defendant's evidence on the
Batson issue is insufficient to show a prima facie case. U.S. v. Allison, 908 F.2d 1531, 1537 (11th
Cir. 1990); U.S. v. Dennis, 804 F.2d 1208, 1210-11 n.22 (11th Cir. 1986); King, 196 F.3d at 1334.

  For example, in Allison we concluded that a remand was unnecessary where the government used
three of its six peremptory strikes against black venire members and three black jurors (including
one alternate) ultimately served. 908 F.2d at 1537. We concluded that the district court could not,
as a matter of law, find that a prima facie case had been established because: (1) three black jurors
served; (2) 15% of the venire was black and 21% of the jurors were black; and (3) the prosecutor
struck three black jurors but also struck two white jurors. Id. at 1538; see also Dennis, 804 F.2d at
1210-11 (declining to remand in absence of prima-facie-case determination where the government
only used 3 of its 6 peremptory challenges (2 of those 3 against black jurors) in selecting the first 12
jurors and only 1 of 2 alternate-juror challenges against a black juror, and accepted 2 black jurors
who served on the jury).

   As in King, Allison, and Dennis, we conclude that no remand is necessary in this case because
Ochoa's statistical evidence fails to establish a "pattern" and thus a prima facie case of discrimination
as a matter of law. As noted above, after the trial the district court made the juror questionnaires part
of the record, thereby providing the self-reported race and ethnicity of each venire member. Further,
the parties do not dispute who was on the venire, who was struck, and who served. Thus, the
statistics are undisputed in this case.


                                                   53
discrimination.” Lowder, 236 F.3d at 636; Novaton, 271 F.3d at 1002. While

statistical evidence may support an inference of discrimination, it can do so “only”

when placed “in context.” Lowder, 236 F.3d at 638; Allen-Brown, 243 F.3d at 1298.

For example, “the number of persons struck takes on meaning only when coupled

with other information such as the racial composition of the venire, the race of others

struck, or the voir dire answers of those who were struck compared to the answers of

those who were not struck.” Lowder, 236 F.3d at 636-37 (emphasis in original); see

also Novaton, 271 F.3d at 1002 (same); Allen-Brown, 243 F.3d at 1298 (evaluating

the strike pattern in light of the racial composition of remaining potential jurors);

Stewart, 65 F.3d at 925 (stating that “no particular number of strikes against blacks

automatically indicates the existence of a prima facie case,” and considering, inter

alia, the number of struck black jurors as a percentage of the black venire members).

      In determining whether the totality of the circumstances shows a “pattern” that

creates an inference of discrimination, this Court has considered a number of factors.

First, whether members of the relevant racial or ethnic group served unchallenged on

the jury. See Lowder, 236 F.3d at 638 (“[T]he unchallenged presence of jurors of a

particular race on a jury substantially weakens the basis for a prima facie case of

discrimination in the peremptory striking of jurors of that race.”); Novaton, 271 F.3d

at 1002, 1004 (same); King, 196 F.3d at 1335 (finding that “not only was there no

                                          54
pattern of discriminatory strikes, there was a sort of ‘antipattern’” where the State

accepted one black juror and then struck the second of three black venire members);

U.S. v. Puentes, 50 F.3d 1567, 1578 (11th Cir. 1995) (“Although the presence of

African-American jurors does not dispose of an allegation of race-based peremptory

challenges, it is a significant factor tending to prove the paucity of the claim.”);

Cochran v. Herring, 43 F.3d 1404, 1412 (11th Cir. 1995) (same); Stewart, 65 F.3d at

926 (same).

      Similarly, we have considered whether the striker struck all of the relevant

racial or ethnic group from the venire, or at least as many as the striker had strikes.

See Lowder, 236 F.3d at 637 (“[T]he number of jurors of one race struck by the

challenged party may be sufficient by itself to establish a prima facie case where a

party strikes all or nearly all of the members of one race on a venire” (citing U.S. v.

Williams, 936 F.2d 1243, 1246 (11th Cir. 1991)); cf. Dennis, 804 F.2d at 1210-11

(affirming finding of no prima facie case where the government did not use all of its

strikes and thus “did not attempt to exclude all blacks, or as many blacks as it could,

from the jury”); Allison, 908 F.2d at 1537 (same, where “the prosecutor preserved

three black jurors, even though he had enough peremptory challenges to strike all the

black jurors”).




                                          55
      Second, we have considered whether there is a substantial disparity between

the percentage of jurors of a particular race or ethnicity struck and the percentage of

their representation on the venire. Lowder, 236 F.3d at 637. For example, in Lowder,

we concluded that there was no prima facie case of discrimination where the plaintiffs

used both of their peremptory strikes against white jurors. In so holding, we stated

that there was no significant disparity between the plaintiffs’ 100% rate of

challenging white jurors and the 80% representation of white jurors on the venire.

Id. On the other hand, in Stewart, we upheld a finding of a prima facie case based in

part on the fact that, in exercising three peremptory challenges against black jurors,

the defense struck 75% of black venire members. 65 F.3d at 925.

      Third, this Court has considered “whether there is a substantial disparity

between the percentage of jurors of one race [or ethnicity] struck and the percentage




                                          56
of their representation on the jury.”39 Lowder, 236 F.3d at 637; Novaton, 271 F.3d

at 1002.

        Applying these three factors here leads to the conclusion that the totality of the

circumstances does not reveal a “pattern” of discrimination.40 Here 44 of the 82

venire members (54%) identified themselves as Hispanic. The government used five

of its nine peremptory strikes (56%) against Hispanic jurors.41 Ochoa used seven of


39
  The factors discussed here do not constitute an exhaustive list of potentially relevant factors in
determining whether an inference of discrimination arises. Rather, the heart of Ochoa’s argument
seems to be that the statistical evidence creates a “pattern” of discrimination, and thus we focus on
the factors relevant to establishing such a pattern. However, in other cases, other factors may be
relevant.

   For example, the court may consider “the voir dire answers of those who were struck compared
to the answers of those who were not struck.” Lowder, 236 F.3d at 637. In some Batson claims, the
subject matter of the case may be relevant if it is racially or ethnically sensitive. For example, in
Stewart, the defense used its peremptory challenges to strike 3 of the 4 potential black jurors, causing
the jury to have only one black member. 65 F.3d at 925. The district court found a prima facie case
of race discrimination and this Court affirmed. Id. This Court noted that “no particular number of
strikes against blacks automatically indicates the existence of a prima facie case,” but it concluded
that a prima facie case existed in part because the defendants were being prosecuted for a racially
motivated hate crime against blacks. Id. In contrast, there is no contention that the subject matter
in Ochoa’s case is relevant.
40
  Here, the district court did ask the government for explanations of two of the five struck jurors.
Our precedent requires, however, that we answer the prima facie question first and affirm the district
court’s ruling if no prima facie case was established. See Lowder, 236 F.3d at 636. If Ochoa’s
evidence establishes a prima facie case, then we would need to remand to the district court for further
Batson proceedings, including a statement of the reasons by the government for all five of its
peremptory strikes.
41
  In determining whether a statistical pattern of discrimination exists, our precedent looks to the total
number of peremptory strikes available to the striker, including the peremptory strikes against
alternates. See, e.g., Allison, 908 F.2d at 1538; Dennis, 804 F.2d at 1210-11. While this trial lasted
approximately three weeks, the record is not clear whether any alternates ultimately participated in
the final verdict.

                                                   57
his thirteen peremptory strikes (54%) against Hispanic jurors. Six of the seventeen

jurors or alternates (35%) were Hispanic.42

          The district court allotted the government six strikes for the selection of the

twelve jurors and three strikes for the selection of five alternate jurors, for a total of

nine strikes. The government used five of its six strikes against Hispanics in selecting

the first twelve jurors and used none of its three strikes against Hispanics in alternate

selection. The defense used five of its ten strikes against Hispanics in selecting the

jury panel and two of its three strikes against Hispanics in selecting alternate jurors.

          The government’s strikes occurred in this manner. After accepting a Hispanic

(No. 399),43 it used its first strike against a Hispanic juror (No. 051). The government

then accepted another Hispanic (No. 232) who served on the jury, before striking a

second Hispanic (No. 221). It then accepted a third Hispanic who was subsequently

struck by the defense (No. 146). The government then used its third and fourth

strikes against Hispanic jurors (No. 234 and 379).44 Its fifth and sixth strikes were

42
  Four of the twelve jurors and two of the five alternates were Hispanic. When all juror and alternate
slots were filled, twelve unseated venire members remained, including five Hispanics (approximately
42%). They were not reached in the peremptory-striking process.
43
     Juror 399 was later removed for cause.
44
   The dissent focuses largely on the status of the striking at the time of the government’s fourth
strike, when Ochoa’s counsel first raised the Batson claim. Even assuming that at that moment the
government could tell who was and who was not Hispanic, nevertheless it had already accepted three
Hispanic jurors. And of those three, two had already been seated by the time the government
exercised its fourth strike, while the defense struck the third. Plus, half of this venire was Hispanic

                                                  58
then used against a non-Hispanic (No. 009) and a Hispanic juror (No. 124),

respectively. After the government exhausted its strikes, seven more jurors were

placed on the jury, including two more Hispanics (No. 447 and 246).

          Then, during the selection of alternates the government used each of its three

strikes against non-Hispanic jurors, while accepting (1) one Hispanic (No. 511) who

was subsequently struck by the defense; (2) one Hispanic (No. 420) whom the court

struck or cause; and (3) one Hispanic (No. 620) who served as an alternate. After the

government exhausted its alternate strikes, two more Hispanics were made alternates

(No. 568 and 583), one of whom ultimately served on the jury.45

          Nothing in these statistics suggests that the government employed a “pattern”

of discrimination. Rather, the government’s jury-selection choices reflect a sort of

“anti-pattern.” See King, 196 F.3d at 1335. While the government struck five

Hispanics, it also accepted at least six Hispanics along the way.46 Thus, as to the first


to begin with, so it was not unusual that three Hispanics were already accepted and four were already
struck. Thus, the fourth strike, viewed against those factual circumstances, creates no prima facie
case under Batson.

  We agree with the dissent that the striking of even one juror for a racial or ethnic reason may
violate Batson. We simply disagree that a prima facie case was established at the time of the
government’s fourth peremptory strike.
45
     Juror 568 was later moved onto the jury in place of juror 399.
46
 Jurors 399, 232, 146, 511, 420 and 620. The jury numbering system employed by the district court
makes it difficult to determine from the jury-selection transcript if the jurors struck by the defense
were first offered and accepted by the government. The transcript suggests that most of the time the

                                                   59
statistical factor discussed above, the unchallenged presence of six Hispanic jurors

and the government’s “anti-pattern” striking manner vitiates Ochoa’s Batson claim.

       Concerning the second factor, the government’s strike rate against Hispanics

was proportional to the composition of the venire. The venire was 54% Hispanic, and

the government used 56% of its peremptory strikes against Hispanics. This factor

also undercuts Ochoa’s claim.

       As to the third factor, we recognize that the percentage of Hispanics who

ultimately served on the jury (35%) was lower than the percentage of Hispanics in the

venire (54%). That result, however, was dictated by the district court’s 21 for-cause

strikes against Hispanics more so than the government’s five strikes against

Hispanics. Further, the defense used seven of its thirteen peremptory challenges

against Hispanics. Given that the government struck only five of the 44 Hispanics

on the venire and the district court and Ochoa together struck 28 of the 44, the 35%

factor was not the result of the government’s striking pattern.47

defense went first and struck before the government. However, in at least two instances, Hispanic
jurors (nos. 146 and 511) were accepted by the government before being struck by the defense.
47
  In Bui v. Haley, 321 F.3d 1304 (11th Cir. 2003), this Court dismissed as irrelevant the fact that the
defendant (the Batson objector) also had struck black jurors, stating: “the fact that [defendant]
himself may have unclean hands can have no bearing on our determination of whether the State’s
use of its strikes to remove blacks from the jury passes constitutional muster.” Id. at 1318 n.19.
While there is no such “unclean hands” defense to bar Ochoa’s Batson claim, the number of strikes
by the objecting party can be used to establish how the racial or ethnic makeup of the final jury was
formed. See Novation, 271 F.3d at 1004 (noting the district court was free to consider all “relevant
circumstances,” including “that the [Batson challengers] themselves exercised peremptory challenges

                                                  60
       Each factor suggests that the government’s five peremptory challenges against

Hispanics, viewed in context, do not reveal a “pattern” of discrimination. We thus

conclude that Ochoa’s Batson claim lacks merit as a matter of law, and a remand on

that issue is unnecessary.

       Ochoa’s remaining claims are also without merit. Accordingly, in Ochoa-

Vasquez we AFFIRM Ochoa’s conviction and sentence. We REVERSE the orders

denying Ochoa access to sealed records in that case and REMAND them for

reconsideration in light of the above. In Bergonzoli, we AFFIRM the order striking

Ochoa’s motion to unseal records.




to strike Hispanic jurors”). Otherwise, the alleged Batson violator would essentially be held
responsible for the strikes made by the objecting party.

                                             61
BARKETT, Circuit Judge, concurring in part and dissenting in part:

       Other than the First Amendment1 and jury issues, I agree that Ochoa’s

arguments would not warrant reversal. However, because the jury selection in this

case was so deficient in due process, I believe Ochoa should be granted a new trial.

Specifically, I think that after empaneling an anonymous jury, the district court

inexplicably failed to take the simple precautionary measures that would have been

adequate to protect Ochoa’s presumption of innocence or his right to an impartial jury

as required by United States v. Ross, 33 F.3d 1507, 1520 (11th Cir. 1994).

Additionally, I believe the jury selection process violated the dictates of Batson v.

Kentucky, 476 U.S. 79 (1986) and Johnson v California, 125 S. Ct 2410 (2005).

1. Anonymous Jury

       Recognizing that jury anonymity “is a drastic measure . . . which should be

undertaken only in limited and carefully delineated circumstances,” the guidelines in

1
  Additionally, although I certainly agree with the propriety of using our supervisory powers to
remind the district court that it must comply with the dictates of United States v. Valenti, 987 F.2d
708 (11th Cir. 1993), I also think that the constitutionality of its docketing procedures was properly
before us as an issue on appeal. The majority notes that “ [b]ecause the district court’s orders
unsealing dockets here brought them in compliance with Valenti, the secret-docketing issue is not
properly before us.” Majority Op. at 20. However, this is precisely the procedural posture in
Valenti, in which the district court had used unconstitutional secret docketing procedures, but entered
an order prior to the appeal requiring the clerk “to annotate any further closed proceedings in this
case on the Middle District’s public docket . . . .” Valenti, 987 F.2d at 711. The Valenti Court
recognized that this order “moot[ed] that portion of this case relating to the district court’s
procedures for closure and its maintenance of a dual-docketing system,” but nonetheless heard the
claim on its merits because it “present[ed] a controversy capable of repetition yet evading review.”
Id. at 712.

                                                  62
Ross limit the circumstances in which a court can empanel an anonymous jury. Ross,

33 F.3d at 1519. These guidelines contemplate that a court must do more than it

ordinarily would to protect a defendant’s presumption of innocence and right to an

impartial jury by “taking reasonable precautions to minimize any prejudicial effects

on the defendant . . . .” Id. at 1520 (emphasis added). The majority opinion

concludes that the voir dire in this case, which made no mention or inquiry regarding

either the jury anonymity or the unusual security measures taken, together with the

standard jury instructions, was sufficient to meet the “reasonable precautions”

requirement. I disagree. The voir dire and jury instructions under the circumstances

presented here, even in combination, fall short of the requirements of Ross, and the

majority opinion eviscerates the protective measures that Ross requires in order to

address the grave concerns posed by any extraordinary measures such as additional

security and juror anonymity.

      There is no question that, in the context of an anonymous jury, voir dire

protects a defendant’s presumption of innocence as well as his right to an impartial

jury. Id at 1520. By drawing a rigid distinction between the two concerns raised by

jury anonymity – the risk that it will impinge upon a defendant’s Sixth Amendment

right to an impartial jury by inhibiting the meaningful exercise of peremptory

challenges and the risk that it will damage a defendant’s presumption of innocence

                                         63
by “rais[ing] the specter that the defendant is a dangerous person from whom the

jurors must be protected,” id. at 1519 – the majority opinion finds that the

requirements of Ross have been satisfied in this case. This conclusion rests on the

untenable premise that voir dire is “not . . . a means of investigating the potential

effect of anonymity on the jurors’ ability to presume the defendant innocent.”

Majority Op. at 35. In fact, a measure that threatens a defendant’s right to a

presumption of innocence also necessarily threatens his right to an impartial jury. If

jury anonymity has instilled in jurors the perception that a defendant is dangerous –

thereby affecting his presumption of innocence – it has also affected his right to an

impartial jury. Thus, to the degree that voir dire is the appropriate way to uncover

juror bias, it is necessarily the appropriate way to uncover bias that arises from juror

anonymity itself. Both the cautionary instruction and the thorough voir dire discussed

in Ross must therefore be understood to safeguard both the presumption of innocence

and the right to an impartial jury.

       In a case like this, where the defendant may have waived a cautionary

instruction,2 voir dire becomes exceptionally important, as it is the primary means of



2
 Ochoa’s adamant argument against a cautionary instruction did not occur at trial, but rather in the
context of his opposition to the government’s motion to empanel an anonymous jury, when he
contended that any precautionary measures the court might take would be ineffective. (D.E. 982.)
Nonetheless, he did not request a cautionary instruction at any point during trial proceedings.

                                                64
safeguarding both of these rights. When we held in United States v. Bowman, 302

F.3d 1228 (11th Cir. 2002), that a defendant waives any right to a cautionary

instruction by failing to request one, we took care to note that voir dire had been

“thorough,” and as a result, “the parties knew everything about the jurors except their

names.” Id. at 1236 n.1.

      In other cases where defendants have failed to ask for a cautionary instruction,

courts, while denying relief, have emphasized that voir dire counteracted the lack of

an explanatory instruction to anonymous jurors. In United States v. Vario, 943 F.2d

236 (2d Cir. 1991), the Second Circuit held that the defendant had waived his right

to an explanatory jury instruction by failing to request one. Id. at 241. Nonetheless,

the Second Circuit held that the district court had adequately protected the

defendant’s rights by “fully instruct[ing] the jurors on the presumption of innocence”

and “conduct[ing] a searching voir dire which sufficiently enabled [the defendant] to

exercise his challenges meaningfully and to obtain a fair and impartial jury.” Id. at

241-42.

      In United States v. Mansoori, 304 F.3d 635 (7th Cir. 2002), the Seventh Circuit

found that a defendant’s rights were adequately protected even though the court

provided no explanation for jurors’ anonymity, because the court “conducted an




                                          65
extremely thorough voir dire . . . over the course of three and one-half days”3 and

emphasized the presumption of innocence and the government’s burden of proof in

its instructions. Id. at 652. The court specifically noted that “[t]he defendants have

identified no aspect in which the district court’s voir dire was wanting . . . .” Id.

          Here, however, Ochoa did identify an “aspect in which the district court’s voir

dire was wanting” and tried to address it. He expressly sought to determine whether

the extreme security precautions, including the anonymity of the jurors, impaired any

juror’s ability to be neutral. However, the district court did not permit either defense

lawyers or the government to ask questions on this topic. Nor would the trial court

include these topics in its own voir dire questions. I believe this violated both

Ochoa’s Sixth Amendment and due process rights. Even though “[t]he Constitution

. . . does not dictate a catechism for voir dire,” Morgan v. Illinois, 504 U.S. 719, 729

(1992), a court can abuse its discretion by failing to question prospective jurors on

certain relevant topics. For example, the Constitution requires voir dire on topics of

racial prejudice, attitudes toward the death penalty, and exposure to pre-trial publicity

when those issues are relevant to the trial. See Ham v. South Carolina, 409 U.S. 524,

527 (1973) (holding that “the essential fairness required by the Due Process Clause

of the Fourteenth Amendment requires that . . . the petitioner be permitted to have the

3
    In this case, by contrast, the entire voir dire was completed in less than one day.

                                                    66
jurors interrogated on the issue of racial bias” where the defendant was African-

American and alleged that his arresting officers had framed him in retaliation for his

civil rights activities); Morgan, 504 U.S. at 735-36 (holding that a defendant facing

the death penalty must be allowed to question jurors to determine whether any would

automatically impose the death penalty if the defendant were found guilty); Jordan

v. Lippman, 763 F.2d 1265, 1281-82 (11th Cir. 1985) (holding that the Sixth and

Fourteenth Amendments required voir dire to determine whether jurors had been

exposed to extensive pre-trial publicity when a controversial protest directly relating

to the trial took place the weekend before trial).

      The same reasoning that requires voir dire to reveal juror bias in these

situations also requires voir dire to uncover bias caused by jury anonymity, as jury

anonymity is also recognized to pose a significant threat to a defendant’s presumption

of innocence and right to an impartial jury. See Ross, 33 F.3d at 1519-20; United

States v. Amuso, 21 F.3d 1251, 1264 (2d Cir. 1994) (“In deciding whether the district

court properly granted a sequestered and anonymous jury, we must balance the

defendant’s interest in conducting meaningful voir dire and in maintaining the

presumption of innocence, against the jury member’s interest in remaining free from

real or threatened violence and the public interest in having the jury render a fair and

impartial verdict.”). In our cases addressing pre-trial publicity, we have explicitly

                                          67
outlined a minimum scope of voir dire required to protect the defendant’s right to an

impartial jury. Those guidelines apply equally to the circumstance of an anonymous

jury. In United States v. Davis, 583 F.2d 190 (5th Cir. 1978),4 which arose out of an

armed attempt to free Americans detained in a Mexican jail on drug charges, the

district court determined that all of the potential jurors had heard about the highly-

publicized facts of the case. Id. at 196. During voir dire, the court asked the panel

as a whole “if [they] felt the publicity impaired [their] ability to render an impartial

decision.” Id. No one responded, and the court rejected defense counsel’s request

for individual questioning on the subject. Id. The former Fifth Circuit found that this

constituted an abuse of discretion:

       Under the circumstances of this case, where the nature of the publicity
       as a whole raised a significant possibility of prejudice, the cursory
       questioning by the court was not enough. The court should have
       determined what in particular each juror had heard or read and how it
       affected his attitude toward the trial, and should have determined for
       itself whether any juror’s impartiality had been destroyed.

Id. (emphasis added).

       In Jordan, a controversial demonstration directly relating to the case took place

near the courthouse and received extensive media coverage. 763 F.2d at 1270-71.



4
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this court adopted
as binding precedent all of the decisions of the former Fifth Circuit handed down prior to the close
of business on September 30, 1981.

                                                68
After the demonstration, defense counsel sought “additional and individualized voir

dire to enable him to uncover any prejudice which may have resulted from the

events,” but the district court refused. Id. at 1271. Relying on Davis, we found that

“[a]t the least, there was a ‘significant possibility of prejudice’ which arose from the

coverage of the protest and the protest itself when coupled with all that had come

before it.” Id. at 1279. In addition, we found that “[t]he voir dire engaged in after the

events of the weekend . . . was not merely inadequate, it was nonexistent.” Id. at

1281. We concluded that the voir dire was insufficient to protect Jordan’s rights

because the jurors “were subject to a significant possibility of prejudice while …

Jordan was not given an opportunity to uncover such prejudice.” Id. at 1281-82. We

held that at a minimum, “where there exists a significant possibility of prejudice the

jurors must in the first instance be questioned as to whether they were exposed.

Further inquiry as to the nature of the exposure is then undertaken, if necessary.” Id.

at 1281.5

       The empanelment of an anonymous jury and the use of extraordinary security

measures pose the same significant possibility of juror prejudice as racial prejudice,

attitudes toward the death penalty, and exposure to pre-trial publicity.


5
 Moreover, Jordan made it clear that the voir dire requirements set out in Davis and Jordan were
derived from constitutional requirements, and not based on our supervisory powers. See Jordan, 763
F.2d at 1278 & n.15.

                                               69
Thus, I believe that a similar constitutional requirement for specific voir dire also

applies in the context of anonymous juries. Under Ross, at a minimum, the court

should have granted Ochoa’s request that the jurors be questioned regarding their

response to the security measures so that counsel could make an informed decision

as to their bias.6

2. Batson Challenge

          I also disagree with the majority that Ochoa’s claim that the prosecution’s use

of its peremptory strikes violated Batson, 476 U.S. at 79, “lacks merit as a matter of

law.” Majority Op. at 61.

          Ochoa’s Batson claim rested on allegations that the prosecution engaged in a

discriminatory “pattern” of strikes against five Hispanic venire members.7 The

prosecution offered a non-discriminatory basis for two of the strikes, but insisted that


6
  There is no support for the majority’s proposal that the “generally accepted practice” is to
“downplay … the significance of the juror anonymity procedure.” Majority Op. at 36. While I
acknowledge that at some point emphasis on jury anonymity, particularly in the form of a cautionary
instruction, may itself create problems of prejudice, the type of safeguards Ross proposes – the
cautionary instruction and thorough voir dire – suggest that the court must do more than it would in
the course of an ordinary trial to address the particular hazards presented by jury anonymity.

Furthermore, the majority notes that the district court “instruct[ed] the jury repeatedly and at length
about the presumption of innocence,” majority op. n.28, but there is nothing in this record that
distinguishes these jury instructions, either in length, time, or frequency, from those generally given
at the beginning and end of every criminal trial. Thus, I do not believe that such instructions satisfy
Ross’s requirement that a court do more than is ordinarily required to protect a defendant’s
presumption of innocence under the circumstances present here.
7
    Specifically, Ochoa challenged the strikes of jurors 51, 221, 234, 379, and 124. (D.E. 1468, 85.)

                                                  70
Ochoa could not establish a prima facie case of discrimination because the anonymity

of the jurors precluded a conclusive determination of their ethnicity.8 Identifying the

Hispanics on the venire, the government argued, was a necessary prerequisite to

discriminating against them. However, the trial court refused to disclose the racial

and ethnic information the venire members had reported on a jury questionnaire prior

to voir dire.9 Ochoa’s counsel asserted that, nonetheless, both he and the prosecution

could tell which jurors were Hispanic from their appearance and voices. Indeed,

although the prosecution vigorously denied that it could discern the ethnicity of the

stricken jurors, it stated at voir dire that it “noticed two of the jurors impaneled as

alternates or as jurors in this case do have Spanish accents,” and that a juror it had




8
 I have used “ethnicity” or “ethnic identity” to describe a juror’s Hispanic origin wherever possible,
but in some instances the case law refers to a juror’s Hispanic “race.” However, the Supreme Court
appears to use “race” and “ethnicity” interchangeably in the Batson context, at least when
discrimination against jurors of Hispanic or Latino origin is at issue. See United States v.
Martinez-Salazar, 528 U.S. 304, 315 (2000) (“Under the Equal Protection Clause, a defendant may
not exercise a peremptory challenge to remove a potential juror solely on the basis of the juror’s
gender, ethnic origin, or race.”). Compare Hernandez v. New York, 500 U.S. 352, 355 (1991)
(plurality opinion) (stating that a Batson violation would occur if “the prosecutor in [the petitioner’s]
criminal trial exercised peremptory challenges to exclude Latinos from the jury by reason of their
ethnicity”), with id. at 372 (O’Connor, J., concurring in the judgment) (“In order to demonstrate [a
Batson] violation, Hernandez must prove that the prosecutor intentionally discriminated against
Hispanic jurors on the basis of their race.”).
9
  The district court made no findings with respect to these explanations, other than to acknowledge
that they had been offered, nor did it indicate whether it believed the government’s argument that
it could not tell if the stricken jurors were Hispanic.

                                                   71
accepted “appears to talk with an accident [sic] that would indicate a Hispanic

background.” Thus, it could discern that some jurors were Hispanic.

         Despite the defense’s assertion and the prosecution’s admissions that Hispanic

jurors could be, and had been, identified by sight and sound, the district court refused

to consult the completed jury questionnaires or ask the stricken jurors to identify their

ethnicity on the record to determine whether Ochoa had established a prima facie case

of discrimination. Instead, without permitting counsel to conclusively establish the

ethnicity of the jurors, and without making any factual determinations in that regard,

the trial court orally ruled that Ochoa had failed to make out a prima facie Batson

claim:

         THE COURT:               I don’t know how you arrive at the
                                  determination of what the ethnic makeup of
                                  the jury is.

         MR. BLACK:10             By looking at them.

         THE COURT:               I don’t know that you can look at people and
                                  tell where they are from.

         MR. BLACK:               Then I would ask the Court to ask them.

         THE COURT:               I don’t know that that’s my burden.

         MR. BLACK:               Then I would ask permission to ask them.



10
     Ochoa’s counsel.

                                           72
         THE COURT:                But I don’t think you have made -- you have
                                   made what is an unsupported allegation. You
                                   are the one making it, not me.

         MR. BLACK:                But Your Honor does not allow us to have a
                                   questionnaire, to ask the questions, so I have
                                   to go with what I can. All I can do is see and
                                   listen.

         THE COURT:                What is it that - - what power do you have? I
                                   would like to have that, look at people and
                                   know.

         MR. BLACK:                I will tell you exactly. I have lived in Dade
                                   County for well over 40 years. I can tell by
                                   the accents of their voices. We listened to
                                   people speaking, so we could tell which were
                                   Hispanic and which weren’t. We can look at
                                   what their facial features are and their skin
                                   color. And it is pretty obvious to me that the
                                   judgments that they made are correct.

                                   We have eight African Americans. That’s
                                   pretty obvious to make a judgment on. And I
                                   would ask if the Court has any question, let’s
                                   put on the record and have the people state
                                   whether they are African American, white
                                   American, Hispanic.



         MR. DEL TORO:11           The prosecution team has not been able to
                                   determined [sic] the ethic [sic] background of
                                   the juror who is a photographer [juror 379]
                                   because he did not have any kind of an

11
     Counsel for the government.

                                           73
                                   accent, spoke standard English, didn’t appear
                                   clearly to be Hispanic.

                                   I have noticed two of the jurors impaneled as
                                   alternates or as jurors in this case do have
                                   Spanish accents, and they are both males.

                                   Of course the government is not excluding
                                   male Hispanics from this jury. The mere fact
                                   that someone manages to make it in doesn’t
                                   have anything to do with the Batson
                                   challenge.

         MR. BLACK:                I’m glad the government agreed that you
                                   could tell the Hispanic accent, so the
                                   government has joined me.

         MR. DEL TORO:             I said the only one -- I could tell the two on
                                   the panel, the opposite of the Batson
                                   challenge, did not have discernable accents.
                                   He12 spoke standard American English.

         MR. RYAN:13               If I could interrupt? This morning Mr. Black
                                   asked that the jurors stricken by the
                                   government, that their records be preserved.
                                   I would ask that all the jurors’ records be
                                   preserved. I think it supports us.

         THE COURT:                All right.

         MR. BLACK:                I support that.

         THE COURT:                Do I need to say denied?


12
     Presumably juror 379.
13
     Counsel for the government.

                                            74
        MR. BLACK:                      Yes. Thank you.

        THE COURT:                      Thank you.

(D.E. 1468, 86-88.)

        After trial, the district court supplemented the record with the racial and ethnic

information from the jury questionnaires. Rather than supporting the government this

information, available at the time of voir dire, confirmed that all five of the allegedly

Hispanic jurors stricken by the prosecution were in fact Hispanic.

        Despite the “great deference” we give to the district court’s finding as to the

existence of a prima facie Batson case, “[t]he application of the equal protection

principles enunciated in Batson to the exclusion of [a particular racial or ethnic

group] from a jury is an issue of constitutional law that is subject to plenary review.”

United States v. Allen-Brown, 243 F.3d 1293, 1296 (11th Cir. 2001). Indeed, as the

Supreme Court has now twice reminded us, “deference does not by definition

preclude relief.” Miller-El v. Dretke, 125 S. Ct. 2317, 2325, (2005) (quoting Miller-

El v. Cockrell, 537 U.S. 322, 340 (2003)) (internal marks omitted).14

14
  The majority correctly notes that “we give great deference to a district court’s finding of whether
a prima facie case of impermissible discrimination has been established,” and cites our decision in
Allen-Brown, 243 F.3d at 1296-97, for the proposition that “[a] district court’s finding as to why a
juror is excused is an issue of fact, and as such, it will not be disturbed on appeal unless it is clearly
erroneous or appear to have been guided by improper principles of law.” This case, however, is one
in which the district court was guided by “improper principles of law.” By refusing to permit the
defendant to put the pertinent facts relating to the juror’s ethnicity on the record, the court misapplied
the law of Batson.

                                                   75
        To prove a Batson violation, the party challenging the use of peremptory

strikes must “must make out a prima facie case by showing that the totality of the

relevant facts gives rise to an inference of discriminatory purpose.” Johnson, 125 S.

Ct. at 2416 (internal quotation marks omitted).                    The Supreme Court recently

emphasized that the objecting party’s burden in establishing a prima facie Batson case

is one of production and not of persuasion. Id. at 2417-18 & n.7. It also made clear

that although the burden of production requires the objecting party to produce facts

supporting an inference of discrimination, that inference need not be the most likely

one possible, or even one that is more likely than not correct, but instead need only

be one conceivable inference among many:

        We did not intend [Batson’s] first step to be so onerous that a defendant
        would have to persuade the judge--on the basis of all the facts, some of
        which are impossible for the defendant to know with certainty--that the
        challenge was more likely than not the product of purposeful
        discrimination. Instead, a defendant satisfies the requirements of



          Furthermore, the majority also notes that “[w]hile Ochoa’s attorney did correctly determine
at trial that the five struck jurors were Hispanic, he himself at trial misidentified five other Hispanic
jurors when he indicated that the jury contained only one Hispanic juror. In fact, six Hispanics were
empaneled as jurors or alternates. We must therefore defer to the district court’s finding of fact that
one could not identify Hispanic jurors in this particular case simply by their appearance and accent.”
This deference is not warranted, however, because it mischaracterizes what the court did as a fact-
finding determination, when in fact the district court specifically avoided making such a
determination. The record is devoid of any finding by the district court that one could not identify
Hispanic jurors. Instead, the majority cobbles together comments which it construes as such a
finding. See majority op. n.36.


                                                   76
      Batson’s first step by producing evidence sufficient to permit the trial
      judge to draw an inference that discrimination has occurred.

Id. at 2417 (emphasis added) (internal quotation marks omitted).

       As noted in the majority opinion, the Supreme Court in Batson enumerated

two examples of circumstances that may support an inference of impermissible

discrimination: (1) if a party engages in a “pattern” of strikes against venire members

of a particular race, or (2) if a party makes statements or asks questions during voir

dire or in exercising challenges suggesting that its strikes have a discriminatory

purpose. Batson, 476 U.S. at 97; Central Ala. Fair Housing Ctr. Inc. v. Lowder

Realty Co., 236 F.3d 629, 636 (11th Cir. 2000). In cases where a Batson challenge

only alleges an impermissible “pattern” of strikes against venire members of a

particular race, a challenge rate significantly greater than the minority percentage of

the venire strongly supports a prima facie Batson claim. Central Ala. Fair Housing

Ctr., 236 F.3d at 637 (citing United States v. Alvarado, 923 F.2d 253, 255 (2d Cir.

1991), in which the court held that a challenge rate 172% greater than the estimated

minority percentage of the venire established a prima facie case of discrimination).

In this case, Ochoa alleged that the prosecution had used 83.3% of its strikes – five

of six – to eliminate Hispanics from the venire. A challenge rate of 83.3% strongly




                                          77
supports a prima facie Batson claim in cases involving all but the most Hispanic-

dominated venire panels.15

       Accordingly, the merits of Ochoa’s prima facie case rested on a statistical

comparison of the percentage of strikes used to eliminate Hispanic jurors to the

percentage of Hispanics on the venire.16 The burden of establishing facts sufficient


15
   In fact, the juror records indicate that of the 82-member venire, 44 (or approximately 52%)
identified themselves as Hispanic. (The Hispanic ethnicity of two black jurors is listed as “UNK,”
which I understand to represent “unknown.” I do not count these two jurors as Hispanic, but if one
did include them, Hispanics would have composed about 56% of the venire.) Thus, the challenge
rate was slightly more than 154% of the minority percentage of the venire, a disparity significant
enough to “strongly support” a prima facie Batson claim under Central Alabama Fair Housing
Center, especially because the challenge rate in this case could not have exceeded 185% of the
minority percentage of the venire. Moreover, Ochoa was “entitled to rely on the fact, as to which
there can be no dispute, that peremptory challenges constitute a jury selection practice that permits
those to discriminate who are of a mind to discriminate.” Batson, 476 U.S. at 96 (internal quotation
marks omitted).
16
   The majority says that “[e]ven if we adopted the dissent’s unsupported view that the government
could determine the ethnicity of potential jurors, we would still reach the same result here because,
as a matter of law, Ochoa failed to establish a prima facie case under Batson. In that regard, we note
that the district court denied his challenge without determining whether there was a sufficient
“pattern” of strikes by the government to create an inference of discrimination. But the record on
appeal contains the necessary statistical information for a thorough prima-facie-case analysis, which
we will now undertake.” Majority Op. at 52-53. As the majority recognizes, it is the district court’s
job in the first instance to make the prima facie case determination. And the Supreme Court in
Johnson clarified that “inferences that discrimination may have occurred [are] sufficient to establish
a prima facie case under Batson.” Johnson, 125 S. Ct. at 2419. Here, Ochoa’s statistical analysis
clearly creates an inference of discrimination. Indeed, the majority errs in how it conducts the
Batson statistical analysis: it does not conduct the analysis at the time the objection was raised, but
only after jury selection was completed. At the time Ochoa first raised his Batson objection, the
government had used four of its peremptory strikes, all of them against Hispanics. This 100% strike
rate against Hispanics would seem to present a “substantial disparity between the percentage of
jurors of one race struck and the percentage of their representation on the jury,” which was 52% in
this case. Central Ala. Fair Housing Ctr. 236 F.3d at 637. And while our precedents point out that
the making of a prima facie case cannot “ordinarily” rest on numbers alone, id. (“A party advancing
a Batson argument ordinarily should "come forward with facts, not just numbers alone."”(citation

                                                  78
to support a prima facie case of discrimination rests on the moving party. Central

Ala. Fair Housing Ctr., 236 F.3d at 636.

      However, the district court specifically blocked Ochoa from obtaining the

necessary ethnic information to support his potentially meritorious claim by: (1)

adopting juror anonymity measures that hid the ethnicity of the venire from the

litigants; (2) precluding Ochoa from accessing the jury questionnaires; and (3)

refusing to question the jurors directly about their ethnicity or to allow Ochoa to do

so — and thus made it impossible to conclusively resolve the merits of Ochoa’s claim.

      As important as juror anonymity measures may be, they cannot be permitted to

defeat jurors’ and litigants’ rights under the Equal Protection Clause, especially since

there can be no security risk in granting access to self-reported racial information to

litigants (if not to the public).17 Without this basic information, a litigant could almost

never establish a prima facie case of racial discrimination based on a “pattern” of jury

strikes, since that showing will usually rest upon a statistical analysis of the venire’s

omitted)), the district court’s refusal to allow Ochoa to access information that would have allowed
him to make a Batson challenge is far from “ordinary.”
17
   Indeed, I see no reason to keep racial information about anonymous jurors sealed at all. Ochoa’s
Batson challenge could have been easily resolved but for the anonymity measures. Moreover, if the
litigants know the self-reported race or ethnicity of the jurors before voir dire, the district and
appellate courts will not be faced with the thorny question of whether the litigants could discern the
race of the jurors by observation alone. This is not an easy task in many cases, such as when a party
strikes so-called “light-skinned blacks” or “mulattos” from the venire. And if the court errs in its
racial assessment, it risks adding insult to the discriminatory injury the stricken jurors may already
have suffered.

                                                 79
racial composition. See Central Ala. Fair Housing Ctr., 236 F.3d at 636-37. And, as

the record reveals, the only alternative to identifying the self-reported race or ethnicity

of the venire members is to establish it based on appearance, demeanor, voice, and

other physical characteristics – thereby perpetuating the same invidious stereotyping

in jury selection that our Batson jurisprudence seeks to eliminate. See, e.g., J.E.B. v.

Alabama ex. rel. T.B., 511 U.S. 127, 140 (1994) (“The community is harmed by the

State’s participation in the perpetuation of invidious group stereotypes and the

inevitable loss of confidence in our judicial system that state-sanctioned

discrimination in the courtroom engenders.”).

      In short, in order to evaluate the merits of Ochoa’s Batson claim in light of the

juror anonymity measures and restrictions on voir dire, and thereby comply with

Central Alabama Fair Housing Center’s mandate to “examine whether the [moving]

party has shown sufficient ‘relevant circumstances’ to raise an inference that the

opposing party seeks to exclude [] prospective juror[s] on account of race,” 236 F.3d

at 636, the district court had to permit Ochoa to identify which venire members were

Hispanic and which were not. Yet that is exactly what the district court refused to do.

Instead, it ruled that Ochoa could not make out a prima facie case because he could

not produce the very ethnic information it had precluded him from obtaining. In so

doing, I believe the district court misapplied “the equal protection principles

                                            80
enunciated in Batson,” Allen-Brown, 243 F.3d at 1296, and committed reversible

error.

         In addition, the district court’s refusal to consult or release the jurors’ self-

reported racial information until after trial — information that it recognized was

“crucial to [Ochoa’s] Batson claim” (D.E. 1552, 1) — subjected the determination of

whether Ochoa had made out a prima facie case to impermissible judicial speculation

about the venire’s racial makeup. See Johnson, 125 S. Ct. at 2418-19 (holding that it

violated Batson for a state court to speculate about plausible race-neutral reasons for

striking jurors in determining whether the defense had made out a prima facie case

under People v. Wheeler, 583 P.2d 748 (Cal. 1978), and noting that “[t]he inherent

uncertainty present in inquiries of discriminatory purpose counsels against engaging

in needless and imperfect speculation when a direct answer can be obtained by asking

a simple question”). Moreover, the district court’s refusal to release the racial data

during voir dire needlessly deferred any inquiry into the prosecution’s motives to some

later date, when the passage of time and impermissible hindsight bias might cloud any

proffered race-neutral reasons for the strikes. See Miller-El v. Dretke, 125 S. Ct. at

2326 n.1 (noting that evidence presented at a Batson hearing conducted two years after

trial “was subject to the usual risks of imprecision and distortion from the passage of




                                             81
time”) (internal quotation marks and citation omitted); id. at 2328 (refusing to credit

a race-neutral explanation offered by the prosecution that “reek[ed] of afterthought”).18

       I am also unconvinced by the government’s argument that it could not have

violated Batson because it did not know the self-reported ethnicity of the prospective

jurors at the time it exercised its peremptory strikes.19 Litigants do not need to know

the self-reported race or ethnicity of a juror to violate Batson. Rather, the Supreme

Court recognizes that litigants can and will discriminate during the jury selection

process based on venire members’ appearances, demeanor, and voices, and not simply

on the basis of their self-reported race. See Batson, 476 U.S. at 129-30 & nn.10-11



18
   Judicial speculation into the prosecution’s reasons for striking a juror is prohibited at any stage
in the Batson analysis. See Johnson, 125 S. Ct. at 2418-19; Miller-El v. Dretke, 125 S. Ct. at 2331-
32 (“[T]he rule in Batson provides an opportunity to the prosecutor to give the reason for striking
the juror, and it requires the judge to assess the plausibility of that reason in light of all evidence with
a bearing on it. It is true that peremptories are often the subjects of instinct, and it can sometimes
be hard to say what the reason is. But when illegitimate grounds like race are in issue, a prosecutor
simply has got to state his reasons as best he can and stand or fall on the plausibility of the reasons
he gives. A Batson challenge does not call for a mere exercise in thinking up any rational basis. If
the stated reason does not hold up, its pretextual significance does not fade because a trial judge, or
an appeals court, can imagine a reason that might not have been shown up as false.”) (internal
citations omitted).
19
   The majority suggests that this position involves fact-finding. Majority Op. at 50 (“Neither is the
dissent in a position to fact-find to the contrary here . . . .”). But observing that the district court
refused to make a finding when the defendant pointed out that the struck jurors looked Hispanic and
spoke with a Hispanic accent is not fact-finding. It is pointing out that the district court avoided
finding facts on this issue. The majority contests this interpretation, but by construing a series of
questions by the district court to both Ochoa’s counsel and the United States as a “basis” for denying
Ochoa’s Batson challenge, it is the majority that is engaging in unwarranted inferences.



                                                    82
(Burger, C.J., dissenting) (noting that “[the Batson] Court states as fact that ‘a jury

composed only of white persons was selected’” solely on the basis of the prosecutor’s

statement that “[in] looking at them, yes; it’s an all-white jury” and noting the

possibility that the “proper inquiry [under Batson] concerns not the actual race of the

jurors who are excluded, but rather counsel’s subjective impressions as to what race

they spring from”); id. at 96 (“[T]he defendant is entitled to rely on the fact, as to

which there can be no dispute, that peremptory challenges constitute a jury selection

practice that permits those to discriminate who are of a mind to discriminate.”)

(internal quotation marks omitted); Miller-El v. Dretke, 125 S. Ct. at 2341 (Breyer, J.,

concurring) (noting that racial bias in the jury selection process can be automatic,

unconscious, and unintentional); Edmonson v. Leesville Concrete Co., Inc., 500 U.S.

614, 628 (1991) (“To permit racial exclusion in [the jury selection process] …

compounds the racial insult inherent in judging a citizen by the color of his or her

skin.”); Hernandez v. New York, 500 U.S. 352, 371-72 (1991) (plurality opinion)

(“[A] policy of striking all who speak a given language, without regard to the

particular circumstances of the trial or the individual responses of the jurors, may be

found by the trial judge to be a pretext for racial discrimination.”); see also People v.

Motton, 704 P.2d 176, 180 (Cal. 1985) (addressing improper racial discrimination

through the use of peremptory strikes under People v. Wheeler, 583 P.2d 748 (Cal.

                                           83
1978), and stating that “it is unnecessary to establish the true racial identity of the

challenged jurors; discrimination is more often based on appearances than verified

racial descent, and a showing that the prosecution was systematically excusing persons

who appear to be Black would establish a prima facie case under Wheeler”).20

      For the foregoing reasons, I believe that Ochoa is entitled to a new trial by an

impartial jury selected in accordance with the Equal Protection and Due Process

Clauses of our Constitution.




20
  Cf. Stephens v. State, 884 So. 2d 1071 (Fla. Dist. Ct. App. 2004) (holding that when a criminal
defendant had made out a prima facie case of discrimination regarding the prosecution’s strike of
an ostensibly African-American juror under Melbourne v. State, 679 So. 2d 759 (Fla. 1996), the fact
that the prosecutor “did not know the prospective juror’s race” did not constitute, by itself, a race-
neutral explanation for the strike under Florida law).

                                                 84